            Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 1 of 50




                                                                                     u.f1\~~RRT
                                                                                 EASTERN DISTRICT ARKANSAS


                        IN THE UNITED STATES DISTRICT COURT            JUN O4 2020
                              EASTERN DISTRICT COURT
                                LITTLE ROCK DIVISION        JAM=E=-::s_w_._M~cC:CO~RCM~_.;,,=~
                                 Ce.rd:.r aL                By:                     DEP CLERK




CONNIE BARNES, Individual                                                    PLAINTIFF


vs.                                                   CASE NO.:     J../: 2D- t.:-1- 11 z- LPP
                                                                                             "


COMPASS GROUP USA Incorp. AND
COMPASS ONE and MORRISON HEALTHCARE
                                                                             DEFENDANT

                                       COMPLAINT This case assigned to Di~ Judge R.Jo.f                 .s"a,--
                                                 and to Magistrate Judge_~_t,J,...,p(-
                                                                                 _ _ _ _ __

       COMES the Plaintiff CONNIE BARNES, Individual and Plaintiff by and through her

attorney, Marcus C. Devine, Devine Legal Services and for her cause of action against the

Defendants herein alleges and states for her Complaint:

       1.       Connie Barnes, is an individual and legal resident of the State of Arkansas, she is a

                resident of Pulaski County, Arkansas and is authorized to bring this action pursuant

                to Title VII of the Civil Rights Act of 1964, 28 USC 1332 and Ark. Code Ann. §§

                16-56-105 and §§ 18 -42-107 et seq.

       2.       Compass Group USA and Compass One and Morrison Healthcare (hereafter

                Compass or Defendant), is a publicly traded company headquartered in Chertsey

                England (UK) with its United States subsidiary headquartered and located at 2400

                Yorkmont Road, Charlotte, North Carolina 28217.
     Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 2 of 50



3.       Defendant, did and does business in Little Rock, Arkansas at the Arkansas

         Childrens's Hospital at One Childrens Way, Little Rock, Arkansas 72202.

4.       Jurisdiction for this proceeding is pursuant to 28 USC 1331 and 1332 and Title VII

         of the Civil Rights Act of 1964.

5.       Jurisdiction and venue are proper in this court.

6.       The Plaintiff began her employment with the Defendant on April 22, 2019.

7.       As a condition for and requirement of her employment, the Defendant presented and

         the Plaintiff signed a 'Compass One Healthcare Associate Handbook' (See

         Attachment "A").

8.       The Plaintiff had no write ups or disciplinary actions during the course of her

         employment with the Defendant.

9.       On or about Tuesday, December 10, 2019, the Plaintiff attended and spoke at a

         public meeting arranged by the Defendant to air issues and putatively resolve said

         issues. (The Plaintiff alleged in open forum that the Defendant had been late/slow in

         issuing paychecks to numerous employees and that the Defendant had miscalculated

         leave balances and was otherwise unclear about the leave process).

10.      On or about Monday, December 16, 2019, after repeated bullying and verbal abuse

         from her supervisor, she was summarily terminated ostensibly because she was in

         violation of the company dress code, specifically the provision that certain

         employees wear slip resistant shoes or shoe covers in the facility.

11.      On February 20, 2020, the Plaintiff made a formal 'Charge of Discrimination' to the

         Equal Employment Opportunity Commission for the wrongful and retaliatory

         termination. The EEOC issued a 'Right to Sue' Letter on March 9, 2020. (See
  Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 3 of 50



      attachment "B").

12.   The Compass One Healthcare Associate Handbook (Handbook) is replete with

      references to the ''team environment" and a "diverse and inclusive" working

      environment.

13.   The Handbook also includes specific language to attempt to deny that any express or

      implied employment contract is being offered by said Handbook. However, all

      employees were and are required to sign the Handbook as a condition of employment

      and the Handbook lays out expectations and requirements for progressive discipline

      for certain actions.

14.   The Handbook also details the Defendant's "speak up" hotline and specifically

      proffers a "no retaliation assurance" policy.

15.   The Handbook also expressly assures workers on page 4 that "it is also the practice

      of the Ccmpany (sic) to provide a workplace that is free of bullying and intimidating

      behavior by or towards coworkers, customers and vendors." And that "Finally, it is

      the practice of the Ccmpany (sic) to provide a workplace with open communication,

      and that is free from retaliation or unfair treatment against any individual that reports

      good faith concerns of suspected violations of this Policy".

16.   Furthermore, the Handbook on page 12 evidences the Defendant's policy to properly

      record all hours worked by employees.

17.   Page 24 of the Handbook mentions "non canvas slip resistant close toe shoes" that

      should be worn as a part of uniform/dress requirements for certain employees, of

      which the Plaintiff was included.

18.   The Handbook details a progressive discipline regime and lists on page 33
  Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 4 of 50



      "Examples of Offenses That Will Normally Result in Progressive Counseling" and

      lists C.9 as "failure to observe Company dress code, uniform policy, etc."

19.   The "violation" of the dress code mandate of non canvas slip resistant close toe shoes

      and subsequent termination was a ruse for the actual reason oftermination which was

      because the Plaintiff was a black woman who was being bullied/retaliated by her

      supervisor after she raised valid concerns in the proper venue.

                     COUNT I -WRONGFUL TERMINATION

20.   The information contained in Points 1-19 are incorporated herein by reference.

21.   Because of this wrongful termination, the Plaintiff was fired from a job that she

      really enjoyed two weeks before Christmas with no income and no benefits and no

      real prospects from a job that she really enjoyed and she sustained damages as a

      result.

22.   The Defendant distributed and mandated that the Plaintiff and all other employees

      sign the Handbook (see Attachment "A").

23.   The Handbook contained express provisions concerning progressive discipline and

      the process for termination from employment with the Defendant.

24.   The Plaintiff relied to her detriment on those provisions in the Handbook.

25.   The Defendant failed to follow those provisions in the Handbook.

26.   The wrongful termination was the proximate cause of the Damages that the Plaintiff

      sustained.

27.   Plaintiff demands a trial by jury upon all issues when joined.

       COUNT II - DISCRIMINATION/RETALIATION BASED ON RACE

28.   The information contained in Points 1-27 are incorporated herein by reference.
  Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 5 of 50



29.   Title VII of the Civil Rights Act of 1964, 42 USC § 2000 et. seq. makes illicit

      discrimination by employers against their employees.

30.   The Plaintiff, Connie Barnes is a black woman. Her supervisor and his supervisor

      are white.

31.   The Act makes unlawful the practice of" ... (the) discharge any individual or

      otherwise discriminat(ing) against any individual with respect to (her) ... privileges of

      employment because of such individual's race ... " §2000 e-2. {Section 703}

32.   The Act further makes illicit the retaliation against employees by "discriminat(ing)

      (against an employee) for making charges, testifying ... " §2000 e-3 {Section 704}

33.   The Defendant terminated the Plaintiff immediately after she complained about

      timely pay, open and consistent leave processes and her bullying and intimidating

      supervisor.

34.   On the day of the wrongful termination of the Plaintiff, her supervisor was berating

      and bullying her and when she protested, she was terminated immediately. After the

      terminating threat from her supervisor, her supervisor's supervisor officially

      terminated her for the putative reason that she was not wearing non canvas slip

      resistant shoes or slip on shoe covers. This sham reason was obviously a ruse as the

      penalty for being out of uniform according to the Employee Handbook, is and was

      that she should have been given some form of progressive discipline, at least

      according to the Defendant's own Associate Handbook.

35.   After this wrongful termination, the Plaintiff was/is unable to find a comparable job

      with comparable benefits. She suffered physical maladies also embarrassment and

      significant stress and pressure from being unfairly terminated just before Christmas.
          Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 6 of 50



                   Prior to this traumatic incident, the Plaintiff had never been terminated and was

                   shocked, hurt and devastated by this wrongful, retaliatory and discriminatory

                   termination.

        WHEREFORE, Plaintiff prays that the Court set an early hearing on this matter and

thereafter find:

            1. That the Defendants, Compass Group USA/Compass One/Morrison Healthcare

                   individually and collectively, violated the Plaintiff's Constitutional Rights by

                   violating Title VII of the Civil Rights Act of 1964 and did wrongfully and

                   maliciously terminate the Plaintiff because of her race as a black woman and did

                   retaliate against her for speaking out after being berated and bullied by her

                   supervisor. This occurred directly after she spoke out in open forum about issues and

                   practices of the Defendant in an open forum meeting, in direct contravention of the

                   stated policy of the Defendant as evidenced in the Defendant's Associate Handbook.

                   As such the Plaintiff's demands the sum of Two Hundred and Fifty Thousand

                   Dollars and 0/1 00ths ($250,000.00), plus interest, court costs and attorney's fees and

                   all other relief the Court may deem fair and proper.

            2. That the Plaintiff suffered damages for physical pain and suffering and emotional

                   distress and embarrassment and harm to her reputation from the Defendant's

                   Violation of the plaintiff's Constitutional Rights in an amount to be determined by

                   the Court.

            3. That the Plaintiff is entitled to trial by jury for her other costs and attorney's fees.
Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 7 of 50




                           DEVINE LEGAL SERVICES



                           By~✓
                           Marcus Devine (98-097)
                           Attorney for Plaintiff
                           Devine Legal Services
                           110 Trelon Way
                           Little Rock, Arkansas 72223
                           (479) 402-0575         _    ,:)
                           -r'\ • rt..   Jew;Ylo(   1.,11,   fi ,t \c,.c. · (PV"""\
                           Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 8 of 50




                     compass
                         healthcare



   l                                                      ,,:'I
                                                          .I

                                         ,,               ;j
; .!                                      '·

.. l                                                                                             r1

               ~i
               :.i).~ --!•.--   <1
                                                                                                 ;j
                                                                                                 :1
                                                                                                 ;l
                                                                                                 'J,
               ~-:
                                  i
                                ·' !                                            cf......    ·I
                                                                                            '·
                                                                                           ,~l
                                                                                                 (1



                                                                                                 d
                                                                                                       ~




                                                                                                                                       i'I
i ·i                                                                                                                                   '!l
'·!




                                                                                                                                       i   !
                                                                                                                                       t· l




I.'.-----------------------------------------------------
.J


                                                                                                                      g"'
                                                                                                                     -rewards
                                                                                                                                       .l




                                                                                                                      ~
                     .................
                     IOI HPETIT                                                                             ~       eurest
                                                                                                           Eurest


         -fl                                   ........
                                               "!coMPASS                 ...
                                                                  I ......_..
                                                                    a1-t-l.ergreat
                                                                                                                             un1otne




       January 2019
      Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 9 of 50




compass
  healthcare


Dear Associate,

It gives me great pleas·.ire to.welcome you to Compass One-Healthcare as a new member
of Morrison Healthcare or Crothall Healthcare ("our Companyj. As a member of our
family, you are now part of the nation's leading healthcare food, nutrition, and support
services companies, joined to provide an array of specialized services. In this patient-
focused industry, we know our Associates are the foundation of our continued success.
We must continue to cttract, retain, and develop great people like you! So be assured that
our phenomenal grow-Ji, dynamic divisions, and competitive packages have enabled us to
create growth opportt=nities for you and all of our people.

With such a diverse vorkforce, we listen to our Associates' needs to create a desirable
place to work, compettive wages, and a choice of quality benefits. We value your input and
through feedback opportunities, including the Your Voice Employee Survey, we empower
our people to voice their concerns. We want to know how we're doing and always respond
by developing action :_Jlans that address areas needing our attention. This process helps
us to create a culture of both engaged and enabled employees throughout the company
and in all of the hospitals and health systems we serve.

Our commitment to your future within Compass One-Healthcare began the moment you
accepted your new p Jsition. As you begin your journey with us, I'm confident you will
quickly notice the rewards of being part of a company with national experience, expertise,
resources, extraordina.xy benefits, and promising career prospects. We strive to promote
from within, but it is also up to you to build your career and grow with us. Our dedication
to developing the skills and talents of qualified individuals like you spans the continent,
making each of you an integral part of our Company.

This handbook is designed to provide you with resources and information related to the
Company. As our org«mization continues to grow, our focus on exceptional service, patient
experiences, and eng.1ged people will always remain at the forefront. I hope you will take
pride in the organizc.tion you have joined-where our achievements are measured not
just by the bottom line, but also by the quality of our people.

Thank you for being ?art of our family and the Compass One-Healthcare team.




Bobby Kutteh
Chief Executive Officer
Compass One-Healthcare
                   Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 10 of 50



                                                                    TABLE OF CONTENTS
1. Introduction
  1.1     About This Handbook ..................................................................................................................................................... 1

2. Employment Policies
  2.1     Equal Employment Opportunity ................................................................................................. ;.................................. 1
  2.2     Affirmative Action .......................................................................................................................................................... 2
  23      Divennty and Inclusion .................................................................................................................................................. 2
  2.4     Open Communication .................................................................................................................................................... 3
  2.5     SpeakUp Hotline .............................................................................................................................................................. 3
  2.6     Fair Treatment Policy ....................................................................................................................................................... 3
  2.7     Sexual Harassment Policy ........................................................................................................................ 5
  2.8     Growing with the Compa.11y ............................................................................................................................................ 7
  2.9     Performance Managemer.t/Career Development ......................................................................................................... 8
  2.10    Non-Disclosure of Confid:!ntial Company Information ............................................................................................... 8
  2.11    Drugs and Alcohol ...................................................................................... ,.................................................................... 9
  2.12    Tobacco Free Workplace ................................................................................................................................................ 10
  2.13    Right to lnspect/Workpia::e Searches .......................................................................................................................... 10
  2.14    Conflict of Interest/Employment outside the Company ........................................................................................... 11
  2.15    Employment of Relatives .............................................................................................................................................. 11

3. Compensation
  3.1     Classification ofEmploynent....................................................................................................................................... 11
  3.2     Introductory Period ....................................................................................................................................................... 12
  33      Proper Recording of All Hours Worked .................................................................................................................................. 12
  3.4     Meal Periods, Rest Break&, and Other Company Approved Breaks ........................................................................... 13
  3.5     OVertiine Pay ............................................................................................................................................................................... 14

4. Benefits
  4.1 Family and Medical Lea~ ............................................................................................................................................. 15 ·
  4.2 Pregnancy Reasonable Accommodation Leave ........................................................................................................... 18
  43 Accommodations for Individuals with Disabilities .................................................................................................... 21
  4.4 Military Leave ................................................................................................................................................................ 21
  4.5 Bereavement .................................................................................................................................................................. 22 - ~
  4.6 Jury Duty and Witness T:!Stimony ................... :...................................................................................................................... 23
  4.7 Time Off to Vote .............. - .......................................................................................................................................................... 23

5. Associate Conduct
  5.1    Personal Appearance an:l Hand Washing ................................................................................................................... 23
  52      Uniforms .......................................................................................................................................................................... 25
  5.3    Workplace Safety ........................................................................................................................................................... 2S
  S.4    Attendance Policy ......... - ..................................... :........................................................................... '. ............................. 26
  5.5    Personal Information .... - ............................................................................................................................................... 29
  5.6    Resignation ................... ·-··············· ................................................................................................................................ 29
  5.7    ·Violence Free Workplace ............................................................................................................................................... 30
  5.8    Work Rules ...................................................................................................................................................................... 30
  5.9     Integrity in the Workpla:e ............................................................................................................................................ 33
  5.10    Environmental Standards ............................................................................................................................................. 33
  5.11    Use of Company and Cljent Technology ................................................................................................................. ,... 34
  5.12    Use of Personal Technology .......................................................................................................................................... 34
  5.13    Social Media ................................................................................................................................................................... 35


  Handbook Supplement
  Handbook Receipt/Uniform Receipt
            Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 11 of 50



1.       INTRODUCl10N
1.1     ABOUT THIS HANDBOOK
We are so excited that you havi! joined the Compass Group Team. We encourage you to read this Handbook thoroughly to
learn about what the Company has to offer and what the Company expects from you as a new or tenured Associate. If you
have any questions about this Handbook, please do not hesitate to contact your Manager or Human Resources. We are
here to help you!

From time to time, the Compan:, may need to change or revise certain policies in this Handbook. Although the Company will
always try to keep you advised of any changes to policies, changes may occur before any written revisions are distributed
to everyone in the organization. Please disregard any prior Handbook versions that you may have received.

THIS HANDBOOK IS NOT INTINDBD TO Bl NOR DOES IT CONSTITUTE AN EXPRESS OR IMPLIED CONTRACT OF ANY
KIND. NOTHING IN nus HANDBOOK IS INTENDED TO CIIBATB ANY TYPE OF AGRBEUBNT FOil BMPLOYMBNT OR
CONTINUED BMPtOYIIDff. PINALLY, PLBASB UNDERSTAND 111.AT nus HANDBOOK IS TID PROPIRT'l OF THI
COMPANY AND IS CONFIDENT:AL.

All Company Associates are "at will" Associates. This means that Associates have the right to resign their position at any
time, with or without cause an:i/or notice. Lllcewise, the Company can terminate the employment relationship with any
Associate at any time with or ~thout cause and/or notice. Statements or promises that may be made by Managers and
other executives, with the exception of a written agreement signed by the EVP of Human Resources, may not supersede
the at-will employment relationship.


2.      EMPLOYMENT POLICIES
2.1     EQUAL EMPLOYMENT OPPORTUNITY
Compass Group is proud to be an equal employment opportunity employer. It is the policy of the Company to provide
equal employment opportunity without regard to race, color, creed, religion, disability, age, sex, marital status, pregnancy,
child birth or any related cond:tion, sexual orientation, gender identity, gender expression, transgender, national origin,
citizenship status, veteran status, genetic information, or any other basis protected by federal, state, or local laws.

In this regard, the Company re:ruits, hires, trains, and promotes qualified individuals in all positions without regard to
race, color, creed, religion, dis1bility, age, sex, marital status, pregnancy, child birth or any related condition, sexual
orientation, gender identity, ge:ider expression, transgender, national origin, citizenship status, veteran status, genetic
information, or any other basis protected by federal, state, or local laws. This Policy applies to all employment related
decisions and actions including. but not limited to, compensation, benefits, disciplinary action, training, and leaves of
absence. The Company furthe1 provides reasonable accommodations to Applicants and Associates with sincerely held
religious beliefs or disabilities, ~s required by federal, state, or local law.

The Company complies with, and strictly enforces federal, state, and local laws that prohibit discrimination, harasament,
and retaliation, including but r.ot limited to the following laws (as amended): the National Labor Relations Act of 1935;
the Equal Pay Act of 1963; Title VII of the Civil Rights Act of 1964; the Age Discrimination in Employment Act of 1967; the
Pregnancy Discrimination Act cf 1978; the Americans with Disabilities Act of 1990: the Family Medical Leave Act of 1993:
the Uniformed Services Employment and Reemployment Rights Act of 1994; the Genetic Information Nondiscrimination
Act of 2008; or other similar stc te or local laws. The Company however, goes above and beyond these legal requirements
and strives to provide our Associates with a work environment in which all Associates are treated in a fair and respectful
manner. Accordingly, an Associate may be subject to discipline under this Policy even if his/her conduct does not
constitute a violation of applici.blelaw.

All Associates are res~nsible for adhering to and enforcing the Company's policy and commitment to equal opportunity.
Each Associate has the responsibility to immediately contact management or Human Resources with any concerns of
possible violations under this Policy.




           . • ·1:.
                  Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 12 of 50


         ···--···- ...... .. ..
                            ,     . . ..... ..   - ...... -··-~·- .. --.   ······•··••···-   ....•. ··----·· ····-~.. •.•·-· ·······-   ............ .

2.2      AFFIRMATIVE ACTION STATEMENT
Compass Group USA. Inc., and its afftliated companies (the ·cornpany1 complies with Executive Order 11246, as amended,
Section 4212 of the Vietnam Era \ 7eteran's Readjustment Assistance Act of 1974, as amended ("VEVRAA1, and Section 503
of the Rehabl'litation Act of 1973, as amended rSection 5031, Accordingly, it is the Company's policy to take affirmative
action to employ and advance in employment minorities, females, protected veterans, and individuals with disabilities. The
Company will also provide reasor.able accommodation to known physical or mental limitations of an otherwise qualified
Associate or applicant for employment, unless the accommodation would impose undue hardship on the operation of our
business.

It is the policy of the Company to recruit, hire, train, and promote individuals in all positions, and ensure that all other
employment actions are administered without regard to sex, sexual orientation, genderu:lentity, race, religion, color, creed,
disability, age, marital status, pregnancy, child birth or any related condition, national origin, citizenship status, veteran
status, genetic information, or an:1 other legally protected status, and Will ensure that all employment decisions are based
on valid job requirements.

F'urtl)er, the Company will not discharge or in any other manner discriminate against Associates or applicants because
they have inquired about, discussed, or disclosed their own pay or the pay of another Associate or applicant. However,
Associates who have access to tl:e confidential compensation information of other Associates or applicants as a part of
their essential job functions cam:ot disclose the pay of other Associates or applicants to individuals who do not otherwise
have access to compensation information, unless the disclosure is (a) in response to a formal complaint or charge, (b) in
furtherance of an investigation, j::roceeding. hearing. or action, including an investigation conducted by the Company, or
(c) consistent with the Company's legal duty to furnish information. 41 CFR 60-1.3S(c)

To advance these goals, the Company's affirmative action program contains an audit and reporting system to measure
effectiveness and determine the degree to which the Company's objectives have been attained, detennine whether
protected veterans and individuals with disabilities have had the opportunity to participate in company-sponsored
activities, measure our compliance with the program's specific obligations. indicate any need for remedial action. and
document actions taken to comp: y with these regulations.

In addition, Associates and ap;,licants shall not be subjected to harassment, intimidation, threats, coercion or
discrimination because they ha"P- engaged in or may engage in any of the following activities: (1) filing an internal or
external complaint; (2) assisting er participating in an investigation, compliance evaluation, hearing. or any other activity
related to the administration of fae affirmative action provisions of Section 503, VEVRM, or any other federal, state, or
local law requiring equal opporlunity for individuals with disabilities or protected veterans: (3) opposing any act or
practice made unlawful by Secticn 503, VEVRM or any other federal, state, or local law requiring equal opportunity for
individuals with disabilities or protected veterans: or (4) exercising any right protected by Section 503 orVEVRM.

The Company's Chief Executive Officer fully supports this affirmative action program and has delegated respons1bility
for implementation and administration to the Human Resources and Legal Departments. If you would like to review the
non-confidential portions of the Company's affirmative action plans during normal business hours you may do so by
contacting one of the following:

   • All Food Service Auodata (including Eurest Services and SSC) may contact the HRSC at 1-877-311-4747 or
       via ema11 at HBSenriceCenterOcmnpass-nsa com;
   • AD Crodwl HealtbcaN Auoda• (including EVS, Patient Transport, Laundry, POM, HTS) may contact the
       HRSC at 1-877-311-4747 or via email atSu$-AakHROc9mpau-uaa mm;
   •   Por Sedor AsaodatJN not aupported by Iha HRIC, please contact your HR Representative.

2.3     DIVBRSITY AND INCLUSION
At Compass Group USA, diversit} and inclusion is more than just a business strategy. For us, diversity lies at the core of
who we are. our leadership strives for it. our employees live it OUr suppliers model it. And our community relationships
reflect it. The men and women ~ho work here come from every walk of life and background - just like our clients and
customers. Which means across our broad range of business sector&, the communities we serve are reflected in nearly
200,000 faces. All for one simple r-ason: •sroaderThinlcing Creates Bigger Opportunities.•



          ·-:   .. ! . '·
                                                                                        --(::)-··········---              ...
                                                                                                                                                         . i   !Jl'.t~·v .   I
             Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 13 of 50



                                                                       •   •-•••-• •   • ••   . .,.   •-   • ••••   •••   • ••-   -•   ~   ._   •••••-'"• ••   • • - • - ••••-•-r•••••••••••-••-- • - • -




Dlvendty Statement. Diversity and inclusion are at the core of what Compass Group USA is about. We believe a diverse
and inclusive environment SUJ:POrts innovation and collaboration, and benefits our Associates, clients, and customers.
our commitment to diversity and inclusion allows us to: deliver positive business results; build a highly skilled workforce
that reflects our diverse client &nd customer base; provide innovative products and services to our customers and clients;
seek new opportunities while we retain our client base; and give back to the communities we touch and serve.

2.4      OPEN COMMUNICATION
We Want 1D Know. Compass Group recognizes the importance of open communication. Sharing ideas, information,
feedback, comments, and concerns is important to the Company. It is this free flow of ideas that helps the Company
achieve a great work environment for our Associates and great customer service for our clients.

The Many Reaoun:e8 Aftilable to You. There are multiple resources available to Associates to ask questions, provide
feedback, or report concerns cf any type. The Company recommends that Associates raise their concerns with their
Manager first, when appropriate. This is because an Associate's Manager tends to be closest to the issues and can generally
respond promptly.

The Company offers multiple resources to Associates who do not feel comfortable asking questions or reporting concerns
to their Manager. The list of options for seeking assistance includes, but is not limited to:

      1. Any Member of Company Manapment. Included in the front of this Handbook is contact information
         for your work location 'i management team.
      2. Human Reeource Service Center (HRSC).
           • All Food Servldt Aalloclati. (including Eurest Services and SSC) can contact
               the HRSC at 1-s1;-311-4747 or via email to HRSeJviceCeot,erOcompass-uy com:
           • All crotball HeaHlc:are Auada._ (including EVS, Patient Transport, Laundry, POM,
               HTS) can contact the HRSC at 1~877-311-4747 or via email to SUS-,AskHRQcompass-
              usa com;
           • Por Sector Auocates not aupportecl by 1he HRSC, please contact your HR Representative.
      3. Human Resoun:ea RepnNntatlve. Associates also have a Human Resource Representative assigned to
         their Account His/her :ontact information is located on the inside cover of your Handbook.
      4. SpeakUp. See the Spe&kUp Hotline Section included in this Handbook to learn more about the SpeakUp Hotline.
         Associates may contac: the SpeakllpHotlineat 1-866-654-6626oronline atwww: compass-apea}wp cgm.

No Retaliation Auurance. Associates will not be penalized for proper and good faith use of the Company's Open
Communication Policy.

2.5      SPEAKUP HOTLINE
It is imperative to the Company that all Associates are provided with a safe and ethical place to work. In order to ensure
this essential priority, and to st:pplement the Opt!n Communication Policy, the Company has a ~akUp Hotline.

When to Uae the SpMkl/p Ho~e. The SpeakUp Hotline is available to Associates for reporting concerns privately and
confidentially about situations they feel may be unsafe, unethical, or illegal, and which they may be uncomfortable
discussing with Management er Human Resources. The Company requests that all Associates first use the Company's
Open Communication Policy tc- address their concerns.

Associates may contact the SpEakUp Hotline at 1-866-65+6626 or online at www.compass-speakup.com.

2.6      FAIR TREATMENT POLICY
It is the policy and practice of •::Ompass Group USA. Inc., and its affiliated companies (the •company1 to provide a work
environment for all Associates, Applicants, Interns, Volunteers, and Contract Workers that is free from unlawful
discrimination and harassmen: based on race, color, creed, religion, disability, age, sex, marital status, pregnancy, child
birth or any related condition, ~exual orientation, gender identity, gender expression, transgender, national origin .




                                                                                                                                                                          .: :it l ! ,,.: ,.'   ~ ;, .,   .•
             Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 14 of 50




citizenship status, veteran stan;s, genetic information, protected concerted activit;y, or any other classification protected
by law (hereinafter "protected claasifications1. Unlawful discrimination and harassment will not be tolerated by any
Associates or Third Parties, inc.uding CUatomers, Clients, and Vendors. Nothing in this policy is intended to prohibit
Associates from discussing their wages, benefits, or terms and conditions of employment with each other or a third-party.

It is also the practice of the Cc:mpany to provide a workplace that is free of bullying and intimidating behavior by or
towards co-workers, customers. and vendors. Bullying is considered any threatening, offensive, intimidating, or cruel
behavior which humiliates, belittles, or demeans any individual.

Finally, itis the practice of the Canpany to provide a wprkplace with open communication, and that is free from retaliation
or unfair treatment against any individual that reports good faith concerns of suspected violations of this Policy.

The Company complies with, and strictly enforces federal, state, and local laws that prohibit discrimination, harassment,
and retaliation, including but not limited to the following laws (u amended): the National Labor Relations Act of 1935;
the F.qual Pay Act of 1963; Title VII of the Civil Rights Act of 1964; the Age Discrimination in Employment Act of 1967; the
Pr@gnancy Discrimination Act o-: 1978; the Americans with Disabilities Act of 1990; the Family Medical Leave Act of 1993;
the Uniformed Services Employment and Reemployment Rights Act of 1994; the Genetic Information Nondiscrimination
Act of 2008; or other similar sta:e or local laws. The Company however, goes above and beyond these legal requirements
and strives to provide our Associates with a work environment in which all Associates are treated in a fair and respectful
manner. Accordingly, an Assoc:ate may be subject to discipline under this Policy even if his/her conduct does not
constitute a violation of applicable law.

Examples of Unacceptlble Conduct in Violation of t1lia Policy: The below categories are examples of unacceptable
conduct that shall be deemed a violation of this Policy and will result in disciplinaiy action up to and including termination.
This list is not exhaustive and is meant to provide examples only.
   • Unfair Opportunitlee: Malcing any decision regarding the hiring, firing. promotion, or demotion of an Associate
       or making any decision that adversely affects the wages, benefits, or working conditions of an Associate based in
       whole or in part on a pro~ classification.
  • Velbal Ulatreatment: Use of raciaVsexual slurs, derogatory comments, or insults based on a protected
       classification: lnapproprfa.te comments about another's body, anatany. and/or dress: Questions about another's
       sexual preference or prac:ices; Sharing sexual or otherwise offensive stories, jokes and experiences; Making lewd
       or suggestive gestures or comments.
  • Vlll1lal Ulatratment: Discriminatory, violent. and/or sexually explicit material (electronic or papeI), through
       e-mails, pictures, text messages, biogs, tweets, chat rooms, posters, calendars, cartoons, drawings, or writings that
       are offensive, sexual, or contain a negative stereotype based on a protected classification.
  • Sezual Mlatreatment or 1avan: Making sexual advances or other verbal or physical conduct of a sexual nature
       in or outside the workplL.--e. The Company maintains a S6tual Harassment PoUcywhich is further outlined in
       Section 2.7 below.
  • PhJlllcal lllatratment: I::itentional and unwelcome physical contact outside of social norms. This includes
       intentional and unwelcome touching. pushing. pinching. patting, blocking, grabbing. poking. or brushing against
       another.
  • Bu11J1n8 and Alltaaoabr.la Behavlon: Threatening. intimidating. or cruel behavior or remarks; Making
       maliciously false statements or ridiculing a person or his/her family; Persistent name calling which is demeaning
       or belittling; Using a person as the brunt of jokes.

The Company naquiNs that AalOdata report all • uapecllld violation• of t1lia Pollq. Pursuant to the Company's ~ n
Communication Policy. Associates are encouraged to contact their Manager first to see if the matter can be swiftly and
properly resolved. Managers mut immediately contact HR upon receiving any complaint of an alleged violation of this
Policy or otherwise observing or becoming aware that this Policy may have been violated. If an Associate is not
comfortable discussing concerns with their Manager, or the concern is about their Manager, the Associate should contact
one of the following:




                                                            ..........
                                                         ···( • ,-·.
                                                                                                                  n1•· ·,   ·~
              Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 15 of 50




   •     The HR Service Center CHRSq:
            • All Poocl Service Auodatea (including Eurest Services and SSC) can contact the HRSC at
               1-877-311-4747 or via email to HRS@ryic;eCenterfPcomJliss-usa mm:
            • All CrotbaD Healthc:an! Auoda1es (including EVS, Patient Transport, Laundry, POM, HTS) can
               contact the HRSC at t-877-311-4747 or via email to SuS-AskHR,Qrompass-usa com;
            • Por Sector Auodatea not supported by the HRSC, please contact your HR Representative.
            • The "SpeakUp" Hotline at 1-866:-654-6626 or online at www.compass-speakup com.

Any Associate who brings a concern to the Company's attention is assured that the matter will be fully and fairly
investigated and that the complaint will be dealt with promptly, and in confidence to the maximum extent possible. Based
on the investigation findings, if the Company finds that this Policy was violated, corrective action up to and including
termination may result based on the severity of the offense.

2.7       SEXUAL HARASSMENT POLICY
It is the Policy of the Company to prolubit all types of illegal hara~ment, including sexual harassment, of its Associates
and applicants by any person in any form. Furthermore, it is the policy of the Company to provide a work environment
that is free from sexual harassment by management personnel, non-management personnel, or third parties, such as
vendors, suppliers, and custom~. This Policy also prohibits Inappropriate Workplace Conduct regardless of whether that
conduct meets the legal or po"icy definition of harassment. Although this Policy is specific to Sexual Harassment, the
Company also prohibits harasfment against applicants and Associates on any other legally-protected basis and/or any
other basis identified in the Company's Fair Treatm~nt Policy.

I>eftnidons

Hostile Working Environment Sexual Haraument: Hostile working environment situations occur when the Associate
has not suffered any tanipble e::onomic loss (such as demotion, suspension, discharge, etc.), but rather the Associate has
been subjected to a working emironment which is offensive and/or intimidating to the Associate.

Inappropriate Workplace Conduct: Inappropriate workplace conduct includes any other inappropriate, unwelcome
behavior. This Conduct does not need to meet or surpass the legal definition of harassment in order to constitute
harassment under this Policy.

Q.ufcl Pro Quo Sexual Huullment Quid pro quo involves a situation where employment (or a specific term of employment
such as a raise or a promotion, etc.) is conditioned upon receipt of sexual favors from an Associate or applicant. Actual or
potential tangible economic los;es are usually associated with this type of harassment.

Retaliadon: Retaliation is any action meant to punish an Associate for raising concerns of harassment, making a complaint
of harassment, reporting that another Associate may have been harassed, encouraging a fellow Associate to report
harassment, or participating in a harassment investigation.

Sexual Haraument and tt. Effects: Conduct is considered sexual harassment if it is unwelcome and it:
    1.    has the purpose or effe:t of creating a hostile, intimidating. or offensive work environment:
    2.    unreasonably interferes with an Associate's work performance; or
    3.    adversely impacts an ir.dividual's employment opJX>rtunities.

Exam.pie. ol Sexual Haraument: Making sexual advances, requests for sexual favors, or other verbal or physical conduct
of a sexual nature in or outside the workplace when: (a) submission or rejection of such advances, requests or conduct is
made either explicitly or implic:tly a term or condition of employment or as a basis for employment decisions; or (b) such
advances, requests or conduct have the purpose or effect of unreasonably interfering with an individual's work
performance by creating an intimidating, hostile, humiliating or sexually offensive work environment. Direct or implied
requests by a supervisor for sexual favors in exchange for actual or promised job benefits, or continued employment
constitutes sexual harassment.


                                                            i
                                                            !. 5
                                                                                                              • .,_: ,11:,r•,,;   .•r,1   ,I
                 Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 16 of 50




In addition to the above exampe, other sexually oriented conduct, whether it is intended or not, that is unwelcome and
has the effect of creating a wmt place environment that is hostile, offensive, intimidating or humiliating to male or female
workers may also constitute sexual harassment. Sexual harassment also includes various fonns of offensive behavior based
on sex. The following is a partial list                                                                 '

    •    Unwanted sexual advances.
    •    Offering employment b=a..nefits in exchange for sexual favors.
    •    Making or threatening reprisals after a negative response to sexual advances.
    •    Visual conduct: leering. making sexual gestures, displaying of sexually suggestive objects or pictures, cartoons,
         posters, websites. emais. or text messages.
    •    Verbal conduct: makins or using derogatoiy comments, epithets, slurs. sexually explicit jokes, or comments about
         an Associate's body or dress.
    •    Verbal sexual advances or propositions.
    •    Verbal abuse of a sexual nature, graphic verbal commentary about an individual's body, sexually degrading words
         to descn'be an individue.l, suggestive or obscene letters, notes, or invitations.
    •    Physical conduct: toucl:ing. assault, impeding. or bloclcing movements.
    •    Retaliation for malcing reports or threatening to report sexual harassment.

Repordna of Sezua1 llaraument: Any Associate who believes that he or she has been subjected to sexual harassment,
discrimination, or retaliation should immediately report the alleged incident to his or her Managei:, any member of
management. or the HR Servic:! Center at 1-877-311-4747. Associates employed with sectors not supported by the HR
Service Center should contact their HR Representative.

An Associate is not required to follow the chain of command to report sexual harassment and may contact the HR Service
Center (or his/her HR Representative if the sector is not supported by the HR Service Center) at any time.

As&ociates may report situations of sexual harassment without any fear of reprisal or retaliation. The company takes
complaints of sexual harassment veiy seriously. As a result, all complaints of sexual harassment made pursuant to this
Policy will be thoroughly and promptly investigated. Although investigations may vary based on the specific circumstances
and allegations of the complaint, they should generally involve speaking with the Associate, speaking with the alleged
harasser, interviewing witnessea, and collecting and reviewing any related documents.

In the course of any such invest.gation, the Company will take appropriate measures to maintain the confidentiality of the
participants to the extent possble. Although it may be necessary to divulge some information to ensure that a fair
investigation is conducted, the Company will limit information to only those persons with a need to know of the complaint
or of the investigation.

Uana1er'• ReepoulblBdea: Ee.ch Manager is respons1ble for maintaining the workplace free of sexual harassment. '111is
includes discussing the Compar.y's Sexual Harassment Policywith Associates, assuring them that they are not required to
endure insulting, degrading. exploitative, or any other offel)sive treatment of any nature and, in addition, assuring them
that they may proceed without :ear of reprisal.

bnm.U.llely upon receiving anf complaint of sexual harassment. observing sexual harassment, or otherwise being aware
that sexual harassment may be taking place, the Manager must contact the HR Service Center at 1-877-311-4747 (or sector
HR Representative if the sector is not supported by the HR Service Center). Together the Manager and Human Resources
shall exercise reasonable care to prevent and promptly correct any sexually harassing behavior. This shall include a prompt
and thorough investigation, whi:h shall be directed by Hwnan Resources, and the Manager shall assist in all needed aspects
of the investigation. The Manager must report any sexual harassment allegations regardless of the complaining Asaoc:iate'a
request for confidentiality. '111e Manager should assure the associate that the Company will limit information to only those
persons with a need to know of the complaint or of the investigation.

No Manager shall. threaten or .nsinuate, either explicitly or implicitly, that an Associate's refusal to submit to sexual
advances or to participate in a hostile work environment will adversely affect an Associate's terms and conditions of
employment in any way. In addition to being subject to disciplinary action for engaging in discrimination, harassment or
retaliation themselves, supervisors and managers will also be subject to disciplinary action (up to and including

                                                             ,.. ")
                                                       . ---1 __:
        ·-,.   '11   _.;
                                                           '-·
             Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 17 of 50



                                                                     ••   ~   • ·•   ••-·   •   -•••• • - • - •~•·   ••-   •   ••••• -   • •   • -•--•   ••--n•...-----•--••~~- --
termination) for failing to report 5USpected discrimination, harassment or retaliation or otherwise knowingly allowing such
conduct to continue.

Auodate'• ResponaibDity: /\n:1 Associate who believes that he or she has been subjected to sexual harassment should
report the alleged incident immediately to any member of management or the HR Service Center at 1-877-311-4747.

Associates may also report sexual harassment using the SpeakUp Hotline by calling 1-866-654-6626. Associates employed
with sectors not supported by fae HR Service Center should contact their HR Representative and may also contact the
SpeakUp Hotline.

Any Associate who brings a coocern to the Company's attention is assured that the matter will be fully and fairly
investigated and that the compltint will be dealt with pro~ptly. and in confidence to the maximum extent poss1l>le.

No Retaliation:    Any Associate who makes a complaint, provides information related to a complaint, or otherwise
participates in an investigation ~ill be protected against retaliation. Any Associate who brings a concern to the Company's
attention is assured that the matter will be fully and fairly investigated and that the complaint will be dealt with promptly,
and in confidence to the maximum extent possible.

Violatlom of this Policy: The Company takes matters of sexual harassment very seriously. Upon completion of the
investigation, any Manager or Associate who is found to have engaged in any form of sexual harassment or to have
retaliated against an Associate "lho made a good faith complaint or otherwise participated in the investigation, wi11 be
subject to immediate disciplinary action up to and including termination. If sexual harassment has occurred by an
individual outside the employ of the Company, the Company will take appropriate action to correct the situation.

While this Policy sets forth the :ompany's goals of promoting a workplace that is free of harassment, this Policy is not
designed or intended to limit the Company's authority to discipline or take remedial action for workplace conduct that the
Company deems unacceptable, regardless of whether that conduct satisfies the legal or policy definition of sexual
harassment.

2.8     GROWING WITH THE COMPANY
Attracting, retaining, developinf, and advancing qualified Applicants and Associates is fundamental to the Company's
mission and vision. At Compass :iroup we truly believe great people are the foundation to great servia-and great resultrJ:

Promotional, Lateral, and Tnnsfer Opportunities. When poSSil>le and appropriate, Associates are provided with
opportunities for advancement c.nd/or transfers within the Company.

How to Apply for a Position {Hourly and Salaried). Compass Group has an internal job posting procedure where
Associates may apply for open positions throughout the Company.Job postings for available salaried exempt positions can
be located online at .,.,,.,,.,,altpptlJf!l'IIMLcom.

Available hourly positions are posted within the account. If you have questions about where these postings are located,
ask your Manager.

The Company requires thatAsso:iates who apply for promotional, lateral. or transfer positions alert their current Manager
in advanceofapplying.

Auodate Eligibility to Apply for Open PoaitionL To be eligible to apply for open positions, including lateral positions or
transfers to a different account or sector, all Associates must have received a "competent" or better rating on the last
performance appraisal. Ll'lcewise, Associates are ineligible to apply for open positions if they have received any form of
formal written progressive counseling within six (6) months prior to applying. Associates currently on, or who have been
on. a performance improvement plan in the last six (6) months, are also ineligible for applying.




                                                           ( l}
                                                             ..
                                                            ,_   /                                                                                                  .~' •' I·; . '/ .
               Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 18 of 50




      • Hourly Poaitiona
        • Thert! is no length of service requirement for hourly Associates to apply for open positions.
      • Salaried Poaltloaa
        • Eampt Auoclatm: Please see your Sector Supplement for further infonnation on
          length of service requirements.
        • Non-Bxempt Allaodam1: Full and part-time salaried non-exempt Associates must have
          completed twelve (12) nonths of service in their current position to be eligt"ble to apply for open
          positions. This includes applying for promotional, lateral, or transfer positions.

Requtr....t If SeleetN for a Promotion, Lataal, or TnnliferPotidon. If an Associate is selected for a new opportunity,
the Associate may be required to undergo and pass a new Criminal History Background Check, especially if the Associate
is selected to work at a new accc,unt. Associates who fail a Criminal History Background Check may be prolu"bited from
starting the new position and the Assodate's employment status may be subject to termination. Associates may be subject
to other Background Checks, incl.1ding drug testing. depending on account, position, and federal, state, and local laws.

2.9       PERFORMANCE MANAGEMENT/CAREER DEVELOPMENT
The Company believes it is important to recognize Associates who are strong performers, and to offer appropriate
suggestions to Associates when ;,erfonnance improvement is necessary. consistent with this goal, all Compass Group
Associates will have their performance evaluated by management on an ongoing basis.

Perfonnanc:e AppraiNla. Writte:i performance reviews will generally be issued to hourly and salaried Associates on an
annual basis. All written perfom,ance reviews will be based upon the Associate's overall performance in relation to his/
her job responmbilities and will a_so take into account his/her conduct, a~tude, and unexcused absences and lateness.

Development Phuul

    • PDPs. Depending upon the current performance and/or promotability rating. the appraisal will include a
      Personal Development Plan rPDP1. The PDP can be used for Performance Enhancement, Career Development, or
      Performance Improvement. Associates with Performance Enhancement and/or Career Development needs will be
        involved in creating a PDP in conjuhction with their Manager to meet perfonnance and career goals.
    • PIP•, Performance Improvement Plans rPJPs1 represent one of the ways in which the Company may offer
      constructive support, advix:e, and guidance to salaried exempt and non-exemptAssociateJ who may demonstrate
      difficulties in competentl} perfonning their job responsibilities. Associates receiving PIPs will meet regularly with
      their Manager to review their performance progress in relation to the PIP expectations.
    • Progreaalw COUnaellng. Associates who fail to meet performance expectations may be placed on progressive
      counseling based on the level of severity of the action resulting in the policy violation and the specific situation.
      An Associate who is issued progressive counseling for work performance concerns should always ask questions
      if he/she is uncertain of tt-eir work performance expectations or if they feel additional training is needed to
      complete their job duties :ompetently.
    • Career Development. New Associates will participate in an exciting learning process that begins with the
      first day of employment a!ld continues throughout an Assodate's career with the c.ompany. To accomplish
        this, Compass Group has developed multiple training systems that support the advancement ofita
        Associates and provide th~ necessary skills for Associates to succeed. From on-the-job training to classroom
        instruction, the Company believes in investing in your future.

The Company encourages Aaaoc:ates to take full advantage of training options and to ask questions at any time during
training opportunities. If an AsEociate ever feels he/she needs additional training to succeed in his/her position, the
Associate should let his/her Manager know ~r contact Human Resources.

2.10         NON-DISCLOSURE OP CONFIDENTIAL COMPANY INPORMA'nON
While working at Compass Grou:_::,, Associates will learn a lot about the Company and the ins and outs of its operations.
Associates are free to discuss an,' information that is already avallable to the public. Confidential Business Information
remains confidential even after }Our employment with compass Group ends. Violations of this Policy will result in


                                                             ..   (. "
                                                                    c:,
                                                                          '
                                                                              \ ..
                                                                              I
   \.               .. -_i                                                                                        -1,.1.i•"\"   _.·.,
              Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 19 of 50




disciplinary action, up to and ir:duding termination of an .Associate's employment

All accessing, browsing. or sharing of Confidential. Sensitive, or Personal Identity Information must be related to an
Associate's job respollSlbilities, pursuant to Compass Group's legitimate business purpose, and in compliance with all
applicable Compass Group policies and practices. Associates should ensure they do not compromise the Company's
reputation through inappropriate content in email, text based messaging. instant messaging, or teleconferencing. Emails
are disclosable documents which may be required to be produced in legal proceedings or regulatory investigations.

Acceptable Use of Confidential, Sensitive, and Personal Identity Information (PU)- Definitions

Confidential Busineu Information. Users shall not disclose, via email, Internet, instant messaging. or any form of electronic
rommunication, any confidential or proprietary information regarding Company activities to any party that does not have
authority from Company mana~ent to access the information and a need to know. This includes, but is not limited to,
copyrighted materials, trade secrets, and financial information. All such information is the sole property of the Company. In
addition, users shall refrain frorr. sending confidential, proprietary, or private Company information via electronic mail or over
the Internet/Intranet Users sha[ observe confidentiality obligations with respect to Company software, documentation, and all
forms of internal infonnation. This information cannot be sold and/or transferred to any non-Company party for any purposes
without written authorization by Company management

Senalthle Infonnation. Sensith.e Information should not be sent via email, posted on or transmitted over the Internet, or
stored on mobile electronic storage devices (such as thumb drives) or on data storage files accessible Company-wide or by
the public. For the purposes o:" this Policy, Sensitive Information shall include, without limitation, classified Company
management or financial reports, communication of a litigious nature, employee relations investigative information, or
other information that could re·,eal the Company's private business information or create litigious exposure.

Personal Identity Information (PD): Personal Identity Information shall include, without limitation, socjal security
nu,mbers, driver's license numbers, state identification card numbers, credit or debit card numbers, bank account numbers,
passport numbers. alien registration numbers, health insurance identification numbers, user IDs, and passwords. In
addition, Protected Health lnfonnation (PHI) is a subset of PII and refers to a medical record or designated record set used
to identify an individual that was created, used, or disclosed in the course of providing a health care service such as
diagnosis or treatment. Person3l Identity Information shall not be sent via email, or posted on or transmitted over the
Internet without exemption approval from the North American Risk & Security Officer. Personal Identity Information
should never be stored on mooile electronic storage media (such as thumb drives) or on data storage files accesstble
Company-wide or by the public.

In the event of any suspected :ompromise of Confidential, Sensitive, or Personal Identity Information, all Associates
should immediately report this to the Compass Group Crisis Hotline at 1-877-710-6291.

2.11 DRUGS AND ALCOHOL
Compass Group is dedicated tc providing its Associates with a safe and healthy work environment. In order to provide
such an environment. the Com?any has made a commitment to be an alcohol and drug-free workplace.

What Is an Alcohol and Dru1~ Wark Environment. Compass Group will not allow any of its Associates to use, buy,
sell, give, or have in their ~ o n any illegal drug{s) or drug paraphernalia at work or outside of work. Possession of
controlled substances will only be permitted when accompanied by a current, valid physician's prescription, or as
otherwise allowed by federal, ~tate, or local law. This applies to Associates traveling for Company business, Associates
using Company vehicles (including leased· or rental vehicles), and to those Associates using personal automobiles for
Company business. In additior., no Associate shall work or report to work while under the influence of alcohol or any
illegal drug. These requiremen:s are in place to ensure that the safety of all Associates remains a top priority. Failure to
follow these requirements will :esult in disciplinary action, up to and including termination.

No alcoholic beverages may be brought onto or consumed on Company or client property unless the Company has given
its approval in advance of consumption. Similarly, alcoholic beverages may not be consumed in vehicles which the
Company owns, leases or rents and/or in personal automobiles used for Company business. Associates are prohibited



                                                                  \_.
                                                                  j
           ;_.,1.                                                                                                 ',!•,•:.   :,_:   1 •. ·i'I
              Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 20 of 50


                                        •   p   -   •   - · - ·-·   ... -   ·--   ••   -- •   ••   •••   •   •·.   • •• - ·   -   • -·.   ••   •   ...   •   ...... ·-   •   ·-   ~




from operating a vehicle while under the influence of alcohol. No Associate shall work or report to work while under the
influence of alcohol.

'l1le Campmy's Ript 1D Request Rauonable SuapidoD Alcohol or Dnll Teadag. If the actions or appearance of an
Associate reasonably suggests that he/she is working while under the influence of alcohol, illegal drugs, or prescription
drugs that impair him/her, the Co:npany may request the Associate to submit to a drug or alcohol test. Refusal to take such
a test may result in disciplinary a:tion, up to and including termination. Positive test results may also result in disciplinary
action, up to and including termination. The Company will comply with fedenl, state, and local laws regarding such
testing. Where federal, state, and local laws place restrictions on drug and alcohol testing. the Company will adhere to
such laws.

Certain sectors, units, and/or job ;x>sitions may also require Associates to submit to other forms of drug and alcohol tests,
such as random or peiiodic testi.rlg. All such drug and alcohol tests will be conducted in compliance with federal, state,
and local law. For questions abou: sector, account, or job specific testing requirements, contact your Manager.

2.12 TOBACCO FREE WORKPLACE
Compass Group is proud to be a tobacco free workplace. The use of tobacco in any fonn is not allowed inside the Company's
corporate, division, regional, and branch offices. Thia includes, but is not limited to, cigarettes, ~rettes, chewing
tobacco, tobacco pipes, and cigars. Use of tobacco is only allowed during normal breaks or during scheduled meal periods.
Tobacco use may be permittm in designated outdoor areas, only when such use does not interfere with the Company's
customers or workplace operations.

Since most Associates work on client premises, Associates may also be subject to account specific rules on tobacco use.
Associates who travel to different accounts are subject to client specific rules on tobacco use. Where federal. state, and
local laws place additional restrictions on tobacco use in the workplace, the Company will adhere to such laws.

2.13 RIGHT TO INSPECT/WORKPLACE SEARCHES
lnlleDt. In order to ensure the safety and well-being of our Asaodates, clients, customers, patients, and the COmpany,
Compass Group reserves the right to conduct reasonable inspections of Company and Associate property. This Policy is
implemented to help prevent the possession, sale, and use of illegal drugs and/or weapons in the workplace. to address
situations of possible theft of Company and/or Associate~. and to enhance the spirit and intent_ of the Company's
Drugs and Alcohol Policy

Reuonable Searches • No Auodal8 Expectation of Pdvaq. All Associate offices, desks, files, lockers, unifonns; or any
other possessions, including purs::!S, handbags, briefcases, backpacks, lunch boxes, or other possessions or articles carried
into the workplace are subject t::> search unless otherwise prohibited or restricted by any federal, state, or local law.
Associates should have no expectation of privacy for property brought into the workplace. As such, Associates should not
bring anything to work that viola:es Company Policy.

Technolog Servicea. Further, Associates who have access to Company ~ology and technology systems c•technology
services1, such as computers, computer accounts, e-mail, Internet, telephones, cell phones, and other communications
technology services shall not ha\.e an expectation of privacy when using Company technology services. The Company's
technology services are the property of the c.ompany. As such, the Company reserves the right to monitor Associate use of
technology services at any time..~ates' use of such technology services is a priVIlege, not a right, and such priVIlege
may be revoked at any time. Inspections and electronic monitoring may be done at any time and at the Company's sole
discretion, unless otherwise proh.bited or restricted by any federal, state, or local law.

Paihlre 1D Cooperate and Other l'ollcy vtolatlom. As&ociates who refuse to cooperate with a reasonable inspection will
be subject to disciplinary action, up to and including termination. Likewise, Associates who after inspection are believed
to have violated Company policy, will be subject to disciplinary action, up to and including termination.

To ensure compliance with all federal, state, and local laws, Managers are required to contact Human Resources prior to
conducting any search of Assoda:e or Company property and/or technology services.




    :·:
              Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 21 of 50




 2.14 CONFLICT OF 11\"TEREST/EMPLOYMENT OUTSIDE THE COMPANY
~e Company respects that an l.ssociate's personal activities outside working hours are a private matter. The Company's
pnmary concern is to avoid direct and indirect conflict of interests and the effect outside commercial activities may have
on an Associate's job performan=e with the Company.

It is the policy of the Company r.hat all Associates may engage in work outside of the Company provided this work does
not interfere with the Associate's job performance at the Company, is not detrimental to the Company's best interest, and
does not create a conflict of interest or the appearance of a conflict of interest During working time and in working areas,

Compass Group Associates must refrain from conducting any non-Compass Group business or commercial activities.

      • Exempt Aaaodatea. If an exempt Associate seeks to work outside of Compass Group the Associate must
        request written approval from his/her Regional Vice President.

      • Hourly and Salaried Non-Exempt Auociates. If an hourly or salaried non-exempt Associate has or seeks
        employment outside of G::impass Group in the foodservice and support services industry, or otherwise competes
        with the Company, the As:lOCiate must request written approval from his/her Director. Llkewise, if an Associate is
        employed for the client at the account where the Associate works for the Company, the Associate must alert his/
        her Manager of this empl,::,yment relationship.                                            ·

Failure to adhere to the above w:11 result in progressive counseling, up to and including termination. Depending upon the
circumstances and nature of the infraction, the Company reserves the right to seek any further relief it deems necessary.

2.15 EMPLOYMENT OF RELATIVES
The Company has found that when family members or relatives work together in the same account, department, or reporting
chain, unintended misunderstandings and other difficulties may arise, including the perception of favoritism or conflict of
interest.

In light of these concerns, the Conpany has established guidelines for the employment of relatives. Associates may not
hire or supervise a relative and may not be in any position that allows for direct or indirect influence over their relative's
status. The employment of relati.,es is generally discouraged. This includes, but ia not limited to, disciplinary and/or audit
responsibilities. A relative is defined as the following: established by blood, marriage ("in-law• or •step• relationships) or
other legal action, including parents, legal guardians, domestic partners, children, brothers, sisters, spouses, grandparents,
grandchildren, cousins, aunts, w:cles, nieces, and nephews.

This Policy is not intended to cause undue hardship to Associates where such a situation currently exists; therefore, this
Policy is not retroactive. Where situations are identified or develop through marriage or the establishment of a domestic
partner relationship, action will be taken to transfer one of the affected Associates at the earliest opportunity. If this is not
possible, other remedies may become necessary. Associates must disclose a marriage or domestic partner relationship with
another Compass Group Assocfate at the time the relationship ensues to ensure consistency with this Policy. Associates
are to direct questions about this Policy to their Manager or Human Resources.


3.       COMPENSATION
3.1      CLASSIFICATION OFEMPLOYMENT
Each Associate is classified in one (1) or more of the following categories based on the terms and conditions of the
Associate's employment and day-to-day job duties and responsibilities. It is important that Managers and Associates
understand their job dassification as it impacts all Associates' benefits and pay with the Company.

Classifications Based OD Houn Worked
• Full·Tbne- Associates hirec. to work at least thirty (30) hours per week on a regular basis. Full-Time Associates may
   be ·non-exempt• or "exempt •
•   Part-Time - Associates hired to work on average less than thirty (30) hours per week on a regular basis. Part-time




                                                                                                                    .,,:•:·.
            Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 22 of 50




      Associates may be "non-eJ:empt" or•exempt•
• T...,.._,         Associates tired by the Company to work on specific assignment(&) or to work for a pre-determined
      period of time, normally no longer than six (6) consecutive months. This includes seasonal workers. i.e.. Associates
      hired to cover the holiday period. Tempomy Associates may be •tun-time• or • part-time,• and may be "non-exempt•
      or·exempt"
•     On-caD - .Associates hired to work on an •as needed   basis:
                                                                based on the monthly, weekly, and daily operational needs
      of the business.                                                                                                 .

ClauUlcadom for Overtime Pay (Non-Exempt w. BDmpl)
• Non·bempt- Non-exennt Associates are required to be paid overtime at the rate of one and one-half times their
   regular pay rate for all hours worked~ excess of forty (40) hours in a workweek or as required by applicable state or
   local law. The Company will also comply with any state or local law requiring daily overtime. Non-exempt.Associates
   are required to track all hours worked in a workweek and/or day to ensure proper compensation is received (regular
   and overtime pay). Non-e>empt Associates may be considered •salaried• or "hourly.•
• Bzempt- Exempt Associa:es are not required to be paid overtime in accordance with applicable federal and state
   wage and hour laws for work performed in excess of forty (40) hours in a workweek. Exempt status is determined by
   criteria set forth in the Fai:- Labor Standards Act ~1 and other applicable state and local laws and is not based on
   the Associate's capabilities, experience, length of service, or job title.

3.2       INTRODUCTORY PERIOD
Starting a new position within the Company is an exciting time with lots to learn, observe, and absorb. In light of this known
introductory period, the Compmy provides newly hired Associates with a probationuy period of ninety (90) calendar days
(the "Introductory Period1, The first month of the Introductory Period is called the Orientation Period.

What Is the Introductory PS::od. The Introductory Period, especially the Orientation Period, is a time wheri Associates
will receive training for their =iew position and will provide Managers with the opportunity to evaluate and assess the
newly hired .Associate's skills, ability, and interest in the position. It will also give the .Associate the opportunity to see if
the position is to his/her sati.;faction. Both the .Associate and the Company have the option to end the employment
relationship at any time within the Introductory Period (or anytime beyond the Introductory Period). The Introductory
Period is not a guarantee of employment for ninety (90) days or beyond.

Under certain circumstances, -nanagement may extend an Associate's Introductory Period with approval from Human
Resources. The extension of the Introductory Period will not affect the Associate's eligibility for benefits as outlined in the
Handbook Supplement.

33       PROPER RECORDING OF ALL HOURS WORKED
It is the policy of the Compan:1 that all hours worked must be properly recorded by all hourly and salaried non-exempt
Associates in accordance witl: federal. state, and local law. The Company places the highest priority on proper record
keeping to ensure that hourly ind salaried non- exempt Associates are properly compensated for their hard work on the
Company's behalf.

Off the Clock Wolk• Strlcdy POlbldden. lt is never acceptable for an hourly or salaried non-~ptAssoc:iate to perform
work on the Company's behalf without being clocked in and paid for his/her time worked. This includes, but is not limited
to: taking phone calls and checking email from home, taking home manuals to read for business purposes, coming in early
to check out assignments befo:-e docking in, coming in early to get work areas set up prior to shift start, or working off the
dock to finish a task, etc.

Time Report CorNc:don. Whe~ an Associate fails to cloclc in or out, or otherwise incorrectly records his/her hours, the
.Associate must immediately alert a Manager. Writing over information on timecards, or changing time clock punches is
not permitted by an Associare without Manager approval and signature. Time Correction Forms should be used by
Managers and Associates when making any time correction. Regularly failing to properly record time worked may result
in progressive counseling up to and inclu.dingtermination.




                                                                                                                    '   !.1.1·.. ·•   :1· ._,
                    Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 23 of 50




Questions or Concerns About Your Pay. For questions or concerns about your paycheck, hours worked, or any other
pay- related matter, please speak with your Manager.                                                         ·

F~ng Time Records. Falsifying or altering time records, or completing the time record of another Associate, is a
senous offense that is grounds for progressive counseling, up to and inclu«;ting termination of employment.

Progreuive Counselfn1 Guidelines for Violations of thia Policy. Violations of this Policy by any level of Associate may
result in progressive counseling, up to and including termination ofemployment.

3.4     MEAL PERIODS, REST BREAKS, AND OTHER COMPANY APPROVED BREAKS
It is the policy of the Company to provide Associates with Meal Periods, Rest Breaks, and other Company approved breaks
during the course of each workday in compliance wtth this Policy and all federal, state, and local laws. The Company
recognizes that Associates work tard and deserve periodic breaks to rest, refuel. and handle personal matters.

Meal Periods

•   When An Associate Should Receive a Meal Period: All hourly and salaried non-exempt Associates that work more
    than five (5) consecutive hous during a workday should receive an unpaid, thirty (30) minute uninterrupted Meal
    Period. Managers should make a good faith effort to schedule an Associate's Meal Period near the middle of the
    Associate's workday when bLsiness needs allow.

•   What is a Meal Period: A Meal Period is a thirty (30) minute unpaid period when Associates must be relieved of all
    work duties. An Associate is not considered relieved of work duties if he/she is required to perform any work-related
    job functions while on a Me;;! Period or if his/her period is interrupted in any manner for work-related reasons. All
    Meal Periods must be recorded on timerecords.

•   Meal Period Pay: Meal Pericds taken in compliance with this Policy are llDJ2aid. In locations where there are no
    applicable Meal Period laws, .\ssociates are not entitled to receive a •pay out• if a Meal Period cannot be scheduled in
    compliance with this Policy. The Company complies with all federal, state, and local laws regarding Meal Periods.

•   Meal Period Grace Periods: .4. Meal Period Grace Period is a set number of minutes that Associates are provided at
    the end of a Meal Period befo1e they are considered to have returned late from the Meal Period. All hourly and salaried
    non-exempt Associates shou-_d be trained by management on their account-specific Grace Period.

Ratlreaks

•   Who Should Receive Rest B.eak(s) Ir How Often: All hourly and salaried non-exempt Associates should receive paid
    Rest Breaks for every four (4) hours of work. When business needs allow, Rest Breaks should be provided in the middle
    of the four (4) hours.

•   What ls a Reet Break: A Rest Break is a scheduled ten (10) minute or longer paid period of time in which an Associate
    must be relieved of all work :luties. Because Rest Breaks are short, Associates generally may not leave the work site
    without prior approval from :heir Manager.

•   Rest Break Pay: Associates ,re paid for Rest Breaks. As such, Associates should not "clock out" for Rest Breaks or
    otherwise record Rest Breaks on their time records. Associates are not eligible for a "pay out• for Rest Breaks that are
    not received (for whatever reason) unless otherwise required bY. applicable law. Associates should immediately alert
    Management if a Rest Break :s not received so it can be rescheduled during the applicable shift and tirneframe.

Associates May Not Work Through Meal Period or Rest Breaks. Associates may not work through their Meal Period or
Rest Breaks in order to leave earlier than their normal quitting time, to make up missed work time or time lost due to
tardiness and leaving early, to gam overtime pay, and/or to increase the overall length of another breakperiod.



          . ; ~''   ,i,.,
                                                           (,~)
           Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 24 of 50




                                                                                                      ...   . · · - - ·--.   ----   ·•·   -.,,_._.   •··




~ Should ~ • DesipabNI Area for Meal Perioda and IHt Breaks. Associates should have an area
designated_ away from their work area to take breaks. This could be a specific break area designated for sitting and eating
and/o~ taking a coff~ b~eak. the cafeteria. or a shared employee area for Associates where they are not interrupted by
work (1.e. telephone nngmg o:- pager going off).

Aaaoc:late llesponaibllltlea. It is the Associate's respo11S1bility to accurately record all Meal Periods received on his/her time
record If an Associate does n~t receive a ~l. thirty (30) minute uninterrupted, off-duty Meal Period or full ten (10) minute
Res~ Break because the ~ t e was reqmred to perform worlc, the Associate is responsible for immediately reporting this
to his/her Manager. This will aJow the Manager to make a good faith effort to reschedule the Meal Period or Rest Break and
~~re the Associate is paid i:roperly for all time worked. If an Associate does not inform his/her Manager, the Company
will mterpret this to mean the ~ociate chose, without business necessity, not to take his/her full Meal Period or Rest Break.

Califomia Auodataa should refer to the Handbook Supplement and the CalUornJa W• and Hour Polides Summary
for information regarding Meal Period and Rest Breaks. If an Associate's Manager has not provided him/her with this
Summary, the Associate should contact management or Human Resources to obtain a copy.

Breau for Drivers of Commen:ial Motor Vehicl•. The Company provides all required breaks to drivers of commercial
motor vehicles in compliance with the Federal Motor Carrier Safety Regulations in Section 395.

Compliance with AD Federal, State, and Child Labor Lnn. The Company complies with all federal, state, local, and
child labor laws governing Meal Periods and Rest Breaks for Associates. Where any applicable law imposes more stringent
guidelines regarding length ar:d frequency of breaks, etc., the Company will comply with such provisions.

Progreuive CollllRlinl Guidelines for Violations of this Policy. An Associate may be subject to progressive counseling
under the Company's A~ndance Po/icywhen the Associate (without Manager approval) fails to follow the proper Meal
Period and Rest Break procedt.res. This includes, but is not limited to: (1) failing to take a Meal Period/Rest Break on time
(as scheduled by management); (2) taking a short or long Meal Period outside of the account's Grace Period; (3) skipping a
Meal Period/Rest Break; or (4) not properly recording Meal Periods on time records.

Adequate Training and Nodc:e Requirement. All Associates should receive training and notice about the importance of
following proper Meal Period i:nd Rest Break procedures. As such, the progressive counseling steps outlined in this Policy
and the Company's AttendsncePolicyshould not be administered until there is: (1) documentation that the Associate
was trained on this Policy; and (2) the Associate receives a documented verbal warning about the need for future
compliance. If despite this notice and training an Associate fails to abide by the procedures outlined in this Policy, the
Associate will be subject to 1h an Occurrence Point for each violation (as fulJy defined and descnbed in the Company's
Attendance Polley,.

3.5     OVERTIME PAY
From time to time, Associates may be requested to work overtime depending on business needs. AnAssociate's Manager
will make every effort to pro-:Jide reasonable notice of any overtime that may be required. In certain circumstances,
however, advance notice of overtime may not always be poss1'ble.

Hourly and salaried non-exen:pt Associates will be paid at a rate of one and one-half times their regular pay rate for all
hours worked over forty (40) in a workweek (excluding holidays and any paid time away from work), or as required by state or
local law. The Company will also comply with any state or local law requiring daily overtime.

Working overtime is only permitted with pljior approval from an Associate's Manager. In the event an hourly or salaried
non-exempt Associate works overtime without prior authorization, he/she will be paid overtime compensation for all hours
worked over forty (40) hours in a workweek (or as otherwise required by state or local law), but may be subject to disciplinary
action, up to and including termination.




                                                          . {1: }· .
                  Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 25 of 50




4.          BENEFITS
4.1         FAMILY AND MEDICAL LEAVE
Compass Group provides unpaid leaves of absence ("Leave; to Associates who meet eligibility requirements in accordance
with the Family and Medical Lea"e Act of 1993, as amended by the National Defense Authorization Act ("FMLA;.

Definitions.
      •   CoNred Family Member(lor IIIIJdc ntLA):
          1. Associate's biological, adopted, or foster child, a stepchild, a legal ward, or a child of a person assuming
             parental responsibility f::>r a child that is:
                  a) under the age of eighteen (18), or
                  b) age eighteen (1s: or older if they are incapable of self-care because of a mental or physical disability
                     that limits one cr more of the major life activities as defined under the Americans with DisabilitiesAct
                     at the time that the FMLA Leave is to commence;
          2. Associate's biological, adoptive, step or foster mother or father, or any other individual who assumed parental
             responsibility when the Associate was a child (does not include parents•in lawj; and
          3. Associate's spouse (as recognized under the law of the state or country where the marriage was entered into)
             including same-sex and common law marriages.

     •    Cownld Family Member ,0, MJlltary FIILAJ:
          1. Associate's biological, adopted, or foster child, a stepchild, a legal ward, or a child of a person assuming
             parental responsibility f:::>r a child that is the son or daughter of a Covered Servicemember or a son or daughter
             on covered active duty or call to covered active dutystatus;
          2. Associate's biological, adoptive, step or foster mother or father, or any other individual who assumed parental
             responsibility when the .Associate was a child (does not include parents-m lawj; and
          3. Associate's spouse (as recognized under the law of the state or country where the marriage was entered into)
             including same-sex and common Jaw marriages.

  •       Seriow Health Coaditioa (for 1IIJllic FMLA): An illness, injury, impairment, or physical or mental condition that
          involves either an overnight stay in a medical care facility, or continuing treatment by a healthcare provider for a
          condition that either prevents an Associate from performing the functions of his/her job, or prevents the qualified
          family member from parti::ipating in school or other daily activities. Subject to certain conditions, the continuing
          treatment requirement m:1.y be met by a period of incapacity of more than three (3) consecutive calendar days
          combined with at least two (2) visits to a health care provider, or one (1) visit and regimen of continuing treatment,
          or incapacity due to pregnancy, or incapacity due to a chronic condition. Other conditions may also meet the
          definition of continuing treatment.

  •       Covered Servlcemember ;tor Military FMLAJ: Is 1. a current member of the Anned Forces, including a member of
          the National Guard or Reserves, who is undergoing medical treatment, recuperation or therapy, is otherwise in
          outpatient status, or is otherwise on the temporary disability retired list, for a serious injury or illness; or 2. a
          veteran who was discharged or released under conditions other than dishonorable at any time during the five (5)-
          year period prior to the firs: date the eligible Associate takes FMLA leave to care for the covered veteran, and who is
          undergoing medical treatrr.ent, recuperation, or therapy for a serious injury or illness.

  • Sedou• IDjury or 1Dnet111 ;tor MUJtary FMLA). A condition incurred by a Servicemember in the line of active duty
          that may cause the Servicemember to be medically unfit to perform the duties of his or her office, grade, rank, or
          rating. A serious injury or :llness also includes injuries or illnesses that existed before the Servicemember's active
          duty and that were aggravated by service in the line of duty on active duty.

  •       Qu.ufying E1Clpndes (To.· Military FID.IIJ. Includes activities such as short-notice deployment, military events,
          arranging for alternative c:1ildcare, making financial and legal arrangements related to the deployment, rest and
          recuperation, counseling, i:arental care, and post-deployment reintegration debriefings.




                                                                · ( , ,: \I
                  Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 26 of 50




Hgy JR AIIJPly for• Cern»nDJ AIIIIIQVld fYJ A tcu,e. To apply for a Company approved FMLA Leave. .Associates should
contact the i:eave of Absence Department at 1-877-311-4747. Associates should also alert their management team that
they are seeking a Company apprnved Leave and the period of time for which the Leave is sought. Associates do not need
to disclose to management the reason for the Leave, only that a Leave has been requested and the anticipated period of
theLeave.                                    .

Upon an Associate's request for ?MLA Leave, the Associate will receive a letter from the Company's Leave of Absence
Department indicating the Associate's rights and responsibilities under FMLA, whether the Associate is eligible for FMLA,
and if the Associate is not eligible for FMLA Leave, the reason(s) why. The Company will also inform Associates when their
time away from work is being designated as FMLA and will count against the Associate's FMLA entitlement. Likewise,
anytime an Associate's time awa)' from work is not FMLA protected, the Company will notify the Associate.

IUldbiJity. To be eligible for an FMLA Leave, an Associate must have: 1. worked for the Company for at least twelve (12)
months in the proceeding seven (,) years; .and.2. have worked at least 1,250 hours prior to the commencement of the leave
in a rolling calendar year.

BnlAAI for FYJ,A Lean- Pursunt to FMLA, the Company provides eligible Associates with Leave for the following
reasons:

•       For Basic FULA:
        1. For an Associate's incapa-:ity due to pregnancy. prenatal medical care, or child birth;
        2. To care for an Associate's child after birth, or placement of a child into an Associate's family by adoption or by a
            foster care arrangement Cwithin the first twelve (12) months of the birth or after placement of the child);
        3. To care for an Associate's spouse, child, or parent who has a serious health condition;
        ~ For a serious health condition, which includes work-related injuries and illnesses, that makes an Associate unable
           to perform his/her job duties.

•       For Military no.A: FMLA I.ewe is also available to eligible Associates in connection with certain service-related
        medical and non-medical needs of family members. Military FMLA Leave may be taken for the following reasons:
        1. When an eligible Associate needs to tend to certain •qualifying exigencies• arising out of the covered active duty
           or call to covered active duty status of a military family member (spouse, child, or parent), the Associate may use
           his/her twelve (12)-week leave entitlement to address matters such as attending certain military events, arranging
           for alternative childcare, addressing certain financial and legal arrangements, attending certain counseling
           sessions. and attending poet-deployment reintegration briefings.
        2. To care for a covered Servi::emember who is a spouse, child, parent, or next of kin with a serious injury or illness.

MextJDWD FYI,6 ',eave Time ferigd.
    •     Buie FMLA. Eligible Associates shall be provided with up to twelve (12) weeks of unpaid Leave in a rolling twelve {12)
          month period measured b£ckward from the first day of the scheduled Leave. However, if an Associate and his/her
          spouse both work for the C::>mpany and both seek FMLA Leave for the birth, adoption, or foster care of a child, or to
          care for a parent, they are cnly entitled to take a combined total FMLA Leave of twelve (12) weeks for those reasons.

    •     Milltary PULA. Eligible Ass:>ciates shall be provided with twelve (12) weeks to address certain qualifying exigencies
          (reason #5). Eligible Associaes will be provided with up to twenty-six (26) weeks of unpaid Leave in a twelve (12) month
          period to care for a covered ~cemember (reason 16).The twelve {12) mon~period begins on the fust day theAssociate
          takes Leave for this reason. and ends twelve (12) months later. Leave to care for an injured or ill Servicemember, when
          combined with FMLA Leave for a different qualifying reason, may not exceed twenty-six (26) weeks in a twelve (12)
          month period and Basic FMLA Leave may not constitute more than twelve (12) of the twenty-six (26) weeks.

Jnwmitteat Lean- Basic and Mil:tary FMLALeave may be taken intennittently. This means thatAssociates may take FMLA
Leave in multiple, smaller blocks of time when necessary. If an Associate requires multiple periods of Leave for planned
medical treatment (ex. physical therapy), the Associate must try to schedule the treatments at a time that minimizes the
disruption to the Associate's worl::schedule.



                                                             ·( F }·
                                                               .   _/                                               ;,.:;, ... 11•,   "If!·,
          Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 27 of 50




When an ~ ~ t e a~lies ~or Inte~ttent FMLA LE:ave, the Associate should clearly express his/her request that the
Leave be mterm1ttentm nature. Medical documentation will be required to clearly state why ongoing lntennittent FMLA
Leave is medically necessary.

~Pike lctpdmp,~-Assoc.ates requesting Basic or Military FMLA Leaves must provide thirty (30) days of advance notice
if the need for Leave is fores!eable (such as an expected birth or planned medical treatment for an Associate or his/her
family member). If the need br Leave is unforeseeable, the Associate must notify his/her Manager or the Leave of Absence
Department as soon as practcable based on the circumstances. Failure to follow these notice requirements is grounds for
Compass Group to delay granting or to deny an Associate's request for FMLALeave.

C,)1-0ut Pracadme- rf an Associate is on Intermittent FMLA or unforeseen continuous FMLA Leave is being requested, the
Associate must follow the Company's and the account's established Call-Out Procedure. When an Associate is going to
miss all or part of his/her scheduled shift, communication with management about the time away is of utmost importance
to ensure proper staffing and coverage is in place.

Failure to follow established Call-Out Procedures, absent unusual circumstances, will be considered a Work Rule Policy
violation and will result in pmgressive counseling. up to and including termination. An Associate should also contact his/
her Manager with questions regarding the account specific Call-OutProcedure.

ee,dfic;ation Rcqylumenta. If the requested FMLA Leave is related to the Associate's own serious health condition, or
the serious health condition of an Associate's family member or covered Servicemember, the Associate must provide
medical certification from a t.ealthcare provider supporting the need for FMLA Leave. The medical certification form will
be provided to Associates by :he Company's Leave of Absence ("LOAj Department upon learning of an Associate's need
for Leave. An Associate may JX'Ovide documentation from the DOD, VA, TRICARE or from a healthcare provider to support
the need for leave to care for a Servicemember. The Company requkea Auodates 1D return Medical Certification 1D
the Company by the deadl:.ne specified on the Medical Certification request that la sent to the Aaodate.

Failure to provide the requested medical certification in a timely manner may result in denial of Leave or other adverse
employment consequences. If emergent or exigent circumstances prevent timely delivery of the medical certification, the
Leave ofAbsence Department must be notified as soon as posS1ble.

Compass Group may require a second opinion from a doctor that the Company selects. If it becomes necessary to settle a
conflict between the original c?rtification and the second opinion, the Company may require the opinion of a third doctor.
In these cases, the second and third opinions would be paid for by Compass Group.

Ute of PTO While op FYI-A Lean- Associates have the option of using accrued but unused vacation time, paid time off
(PTO), or paid sick days, durin.~ a Company approved FMLA Leave. PTO and Vacation Time cannot be used as a means to
extend the Leave.

Aggdate Benaflg 4urJn1 FW & !Am.
   •   Health 1118U1'8nce Plans. Associates approved for FMLA Leave will maintain their existing group insurance
       coverage on the same ~rms as if the Associate was still working. This means that Associates on approved FMLA
       Leaves must pay their tealth plan premium contnbutions on a timely basis during the period o~ FMLA Leave (the
       same as if the AssociatE was stm working). An Associate will be required to pay the same premium amount that
       the Associate contnbu~d to his/her healthcare plan before the Associate went on approved FMLA Leave. If an
       Associate does not pay his/her share of the health insurance contribution, it may result in loss of coverage.

       If an Associate does not return to work after the end ofFMLA Leave, he/she will be required to reimburse Compass
       Group for any premium ;,aid by the Company, unless the failure to return to work was because the Associate, or the
       Asso_ciate's covered fam]y member or Servicemember, has a continuation, recurrence, or onset of either a serious
       health condition or for 1=asons beyond the Associate'scontrol.

   • vro, Vacation Pay, Sick Pay, Perurion,   Car Allowance, Cell Phone/Smarq,hone Stipend. During an approved
       FMLA Leave, an Associate will not accumulate employment benefits such as vacation pay, sick pay, pension, PTO,




                                                                                                              r.·,1;;;·1 ·
               Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 28 of 50


                                            •• - .... -   -   •• -•~•   -•·~   • ·••- -   •· ••P • •••• .-... • --·•• •   0,   -   •   -   •




       or any other benefits. These benefits will accumulate up to the day on which the FMLA Leave begins and will not be
       lost by the use of an apprcwed FMLA Leave. Car allowances and cell phone/Srnartphone stipends will further not
       be paid during the Leave period. To the extent this provision conflicts with any state or local law, the Company will
       adhere to the applicable law.                   .

Return tQWmk- If an Associate returns to work from an approved FMLA Leave either before or on the business day following
the depletion of his/her leave time bank (twelve (12) or twenty- six (26) weeks depending on the reason for the FMLA Leave),
the Associate will be returned to his/her previous job or an equivalent position with equivalent pay and benefits.

An Associate returning from an ?Ml.A Leave due to his/her own serious medical condition. illness, or injury. may be
required to provide a note from "'lis/her healthcare provider indicating the Associate is •fit for duty• and whether the
Associate has any work restrictions.

<iUlcqJleQc;M   of PtPiPI to BCQgp from an Apprand 00:c\ IMD- If an Associate fails to return from an approved
FMLA Leave and is not qualified for any other Company approved leave programs. the Associate will be considered to
have voluntarily resigned his/her position. To the extent a state or local Jaw provides for further benefits to Associates
than those offered by the Company, the Company will comply with such laws.

If an Associate needs additional Juve time to due to his/her own serious medical condition, the Company encourages the
Associate to apply for Americans with Disabilities Act ("ADAj Leave.

Er.awl. Providing false or misleadi:ig information or omitting material information in connection with an FMLA Leave will
result in disciplinary action, up tc and including immediate termination.

No Qlen:hploetlgpllletpHptJgn. The Company strictly forbids interference with an Associate's FMLA rights and
discrimination. harassment, andf:,r retaliation against any Associate who exercises his/her FMLA rights.

If an Associate believes his/her F:~ Leave has been interfered with, or that he/she has been discriminated, harassed,
and/or retaliated against due to aerdsing his/her FMLA rights, the Associate should immediately alert his/her Manager,
the Leave of Absence Department. at 1-877-311-4747 or Human Resources.

Adheranc;e tp AD Apgljc;ah1e Law•- In addition to FMLA Leave, the Company provides all other leaves mandated by state
or local laws. For those state or local laws allowing for additional Leave for pregnancy and pregnancy-related conditions,
or for other medical issues, Asso:iates should consult with the WA Department for additional information. When an
Associate applies for an FMLA Leave, the Company will evaluate the Associate under any applicable federal, state, or local
leave laws.

42       PREGNANCY REASONABLE ACCOMMODATION LEAVE
Compass Group provides reasonal:le accommodations to qualified Applicants or Associates whose abiiity to perform their
job functions is limited by pregnancy, childbirth, pregnancy-related medical conditions. or breastfeeding. The Company will
engage in an interactive process wit.-i any Applicant or Associate that requests a pregnancy-related reasonable accommodation
under this Policy. Requested pregnancy accommodations will be granted if they are reasonable and do not result in an undue
hardship to the Company. Reques-.s for a pregnancy accommodation wi11 be evaluated on a case-by-case basis.

Worlqplac:e Beucmable Arrom,a,cladgn1-
   •   Prepanc:yWodrplace Ac:commodatian. If an Associate needs a pregnancy-related workplace accommodation,
       including but not limited to: modified duty work assignment. more frequent or additional breaks, assistance. with
       lifting or carrying, modific1tions to equipment or assigned duties, or temporary transfer to another position, the
       Associate should contact Euman Resources.

           •   AD Food s.vlc:e .Aaodatea (including Eurest Services and SSC) may contact the HRSC at 1-877-311-4747
               or via email to HRServiceCenterQrompass-usa rom:
           •   All Crothall H-ltlu:are Auoc:lame (including EVS, Patient Transport, Launchy, POM, HTS) may contact
               the HRSC at 1-877-311-4747 or via email to SuS-AskHRQc:ompass-usa com:



                                                                                                                                               ·_:_.•.-·.,·   ... -.-
               Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 29 of 50




           •   For Sec1or ~uodalea not aupported by the HltSC, please contact your HR Representative.

   •   Lactation Reasonable Ac:amunodatlon. The Company wm also provide reasonable break times for Associates to
       express breast milk for nursing a child. If an Associate needs such a break, the Associate should alert their manager
       or Human Resources, who will work to find a place for these breaks that is private in nature and free from the view of
       co-workers and the public. The Company will abide by all state and local laws on lactation breaks where applicable.

   •   Documentation Supportiag Need for a Workplace Accommodation. All Applicants and Associates requesting a
       reasonable accommodatio::i under this Policy may be required to provide documentation from a healthcare provider
       establishing the medical necessity of a reasonable accommodation for pregnancy, childbirth, a related medical
       condition, orbreastfeedinE.

Lem M I form of' BnlODebJe Acnnnrnodatfcm.
       Pregnancy Reuonable ,.ccommodatlon ("PRA") Leave. As an accommodation, the Company will provide
       qualified Associates who ate unable to work due to their own medical condition related to pregnancy or childbirth,
       an unpaid leave of absen<:I! for the period of medical incapacitation if the period is reasonable and does not result
       in an undue hardship for the Company. This leave will be referred to as the Pregnancy Reasonable Accommodation
       Leave (i>RAj. PRA Leave may be continuous or intermittent in nature based upon the medical needs of the
       Associate.

       Associates eligible for Family and Medical Leave Act, Americans with Disabilities Act, or other state or local leave
       laws will be granted time 3way from work under those laws first, before being reviewed for eligibility under this
       Policy. The Company will e:>nsider an Associate's total time out of work (under all Company leave programs) when
       determining if additional leave is reasonable under this Policy.

How to A&qdyfar PRA Lean- To apply for PRA Leave, Associates should contact the Leave of Absence ("LOA; Department
at 1-877-311-4747. Associates should also alert their management team that they are seelcing a leave, and the period of
time their medical provider is irstructing them not to work. Associates do not need to disclose to management the
reason for the leave, only that a Leave has been requested and the anticipated period of the leave.

Upon an Associate's request for leave under this Policy, the Associate will receive a letter from the Company's LOA
Department indicating the Associate's rights and responsibilities under PRA Leave. whether the Associate is eligib\e for
PR.A Leave, and if the Associate iE not eligible for PR.A Leave, the reason(s) why.

Notice Requirements. Associate~ requesting PRA Leave must provide thirty (30) days of advance notice if the need for
Leave is foreseeable (such as an expected birth). If the need for Leave is unforeseeable, the Associate must notify their
manager or the LOA Team as soor. as practicable based on the circumstances. Failure to follow these notice requirements
is grounds for the Company to delay granting or to deny anAssociate's request for PRA Leave.

Call•OUtPmc;edure.IfanAssocia·.eisonintermittentleaveorunforeseencontinuousleaveisbeingrequested,theAssociate
must follow the Company's and :he account's established Call-out Procedure. When an Associate is going to miss all or
part of his/her scheduled shift, ccmmunication with management about the time aW3:Y is of utmost importance to ensure
proper staffing and coverage is ir.place.

Failure to follow established CaL-Out Procedures absent unusual circumstances will be considered a Work Rule Policy
violation and will result in progre;sive counseling, up to and including termination. An Associate should also contact their
manager with questions regardir:g the account specific Call-out Procedure.

c;e:rtifiqtign Req.uinmenta. ":'he Associate must provide medical certification from a healthcare provider
supporting the need for leave. ':'he medical certification form will be provided to Associates by the Company's LOA
Department upon learning of a~ Associate's need for leave. The Company requires Assodatea to retum Medical
Certlflcation·to the Company by the deadline apec:ified on the Medical Certification request that is sent to
the Aaaoc:late.




                                                        -·( 19 ~--
                                                            '··. _,,.1                                         :,.•11·,-1;_._:   . 11:
                      Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 30 of 50




Failure to provide the requested medical certification in a timely manner may result in denial of leave or other adverse ·
employment consequences. If en:ergent or exigent circumstances prevent timely delivery of the medical certification, the
LOA Department must be notifiec as soon as poss1ble

VH of PI9 Wbih ?D MID- PRA Leave and accommodations that require Associates to worlc a reduced work schedule or
to take time off from work intermittently are unpaid. Associates have the option of using accrued but unused vacation
time, paid time off (PTO), or paid si::k says, during the Leave. PI'O and vacation time cannot be used as a means to extend the
leave.

Aeeodete HeeJtb lnfurance PJans·YedlcaL Dental, I YJetOD           Associates approved for any official Company leave
program, including FMLA, ADA, PM, and state leave laws (excluding Military Leave), or a combination of these leaves will
maintain their existing group ins·Jrance coverage on the same terms as if the Associate was still working for up to six (6)
months, as long as the Associate pays their health plan premium contnbutions on a timely basis. An Associate will be
required to pay the same premimn amount that the Associate contributed to their healthcare plan before the Associate
went on approved Leave. If an AEsociate does not pay their share of the health insurance contnbution, it may result in
loss of coverage. The six (6) month period counts time used under other leave programs within a rolling twelve (12) month
period.

   •   Aftersix(6)monthaof'-'-e..AssociateswilihavetheopportunitytoelectcontinuedcoverageundertheConsolidated
       Ommbus Budget Reconciliation Act of 19ssrcoBRAj. ·

   • If the Auodate cloea not Return t.o Work After Leave. If an Associate does not return to work at the end of the
       Leave, they will be required to reimburse the Company for any premium(s) paid by the Company, unless the failure
       to return to work was because the Associate has a continuation, recurrence, or onset of either a serious health
       condition or for reasons beyond the Associate's control. The Associate will have the opportunity to elect continued
       coverage under COBRA.

PnL Vacatiqp           r.
                     Sick ea,. Pm!tfog, CV AJ1emaom, Cell Pboaetsrn•,:qmooc Sdpepcl, During a PRA Leave, an
Associate will notaccumulateemployrnentbenefitssuch as vacation pay.sick pay.pension, PTO,or any other benefits. These
benefits will accumulate up to :he day on which the PRA Leave begins and will not be lost by the use of leave. Car
allowances and cell phone/Sma1tphone stipends will further not be paid during the PRA Leave period. To the extent this
provision conflicts with any state or local law, the Company will adhere to the applicable law.

Return to Work. If an Associate returns from PRA Leave either before or on,.the business day following the last day of their
approved leave, then the Associcte will be returned to their previous job with equivalent pay ani benefits. However, the
Associate will not be entitled to any greater right to reinstatement than if they had not taken the leave. For example, if
the Associate would have been :aid off regardless of the PRA Leave, or they would not have been offered a comparable
position, then the Associate will not be entitled to reinstatement.

ConHQ.UtlH'fl 9( Fefflnl to Return &om an ApJprqyed Lean- If an Associate fails to return from a PRA Leave and is not
qualified for any other Company approved leave programs, the Associate will be considered to have voluntarily resigned
from their position. To the exten: a state or local law provides for further benefits toAssociates than those offered by the
Company, the Company will con:ply with such laws.

No Jliaqimipptjgp/Be1!9'1•tion. The Company strictly forbids interference with an Associate's right to a reasonable
accommodation and discrimin1:tion, harassment, and/or retaliation against any Associates who exercise their rights
under this Policy. Moreover, the Company prolubits requiring an Associate to accept an accommodation if they do not
need one and/or requiring an Associate to take leave if another form of reasonable accommodation can be provided.

If an Associate believes their right to a reasonable accommodation has been interfered with or that they have been
discriminated, harassed, and/or retaliated against due to exercising their rights, the Associate should immediately alert
their manager, Human Resources, or the LOA Department at 1-877-311-4747.




                                                         ·{.·   )('\/
                                                                .
         .   /..·.;
                       Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 31 of 50



                                                                                                     -·. - ·--·•·•-· .. --~----·--- -·---·-·-·-----·

A4beerm 1P AD App)lc•bkr tan- In addition to PRA Leave, the Company provides all other leaves that are mandated
by s~~ or local laws. For ~ose _state or local laws allowing for additional Leave for pregnancy and pregnancy-related
conditions, or f?" other !"edica] issues, Associates should consult with the WA Department for additional infonnation.
When an Associate applies fa PRA Leave, the Company will evaluate the Associate under any applicable federal, state," or
local leave laws.


43              ACCOMMODATIONS FOR INDMDUALS WITH DISABILITIES
The Company will engage in f-ieinteractive process with any Applicant or Associate that requests assistance ora reasonable
                                                                     r
accommodation under the A.-nericans with Disabilities Act ADA1. or any other federal, state, or local law. The Company
will make reasonable accommodations available whenever posm"ble for all Applicants or Associates with disabilities as
defined by the ADA. provide:i that the individual is otherwise qualified to safely perfonn the essential job duties and
assignments of the position without risk of hann to self or others, and that any accommodations would not result in
undue hardship to the Company. Requests for accommodations are evaluated on a case-by-case basis. The Company
further provides leave as a :-easonable accommodation for Associates with disabilities. ADA leaves are administered
through the Company's Leave of Absence department. Please contact your Manager, the Leave of Absence Department, or
Human Resources if you have questions about this Policy.

   • AD Food Service Auo:iatM (including Eurest services and ssq may contact the HRSC at 1-877-311-
     4747 or via email to tJF.Senric;eCcwt;erGcompau-usa rom·
   • AD CrothaD Healthcare Auodates ~ncluding EVS, Patient Transport, Laundry, POM, HTS} may
           contact the HRSC at 1-~77-311-4747 or via email to Su$-A:ikHR.flc;gm-usa rom:
   •       For Sector AsllOdates ~ot supported by the HRSC, please contact your HR Representative.


4.4             MILITARY LEAVE
Compass Group takes great l:onor in employing current and former members of Uniformed Services. We recognize that
many of our Associates serve in the National Guard or Reserve, and that as a result they may be called upon to serve on
active duty in the uniformed services, and to participate in mandatory dn11 training. It is our policy to comply with both
the letter and the spirit of all applicable laws, induding the Unifonned Services Fmployment and Reemployment Rights
Act C-USERRA1, and to encourage our Associates to perform this important duty by ensuring that our policies facilitate the
smooth transition into and OLt of active service.

This Policy is subject to all federal, state, and local laws. If any federal, state, or local law is more stringent than this Policy,
the Company will comply with the applicable law. Pursuant to these laws, we prohibit any form of discrimination or
retaliation towards an Assocfate who serves or has served in the unifonned services of the United States, whether on
active duty or in a reserve component. This policy of non-discrimination applies to all aspects of employment and
advancement of employment.

What la USBRRA. USERRA is a federal law that protects service members' reemployment rights when returning from a
period of service in the unifor-ned services, including those called up from the reserves or National Guard, and prohibits
employer discrimination basej on military service or obligation

Who this Polley Appliu to. F'Or purposes of this Policy, •uniformed Services• includes training or service with the Army,
Navy, Marine Corps, Air Force, Coast Guard, Army National Guard, Air National Guard, Commissioned Corps of the Public
Health Service, as well as the reserve components of each of these services. Additionally, "Uniformed Services" includes
certain disaster response woroJC (and authorized training for such work), as provided by the Public Health Security and
Bioterrorism Response Act of ~002, and any other category of persons designated by the President of the United States in
time of war or emergency.                                   ·

All full-time and part-time Assxiates, regardless of start date are eligible for Company approved Milituy Leave to perform
Uniformed services.




                                                             . ( '1 \
       •   ~ ·: !;.   L "   •   o" •   !j- : •.                '--       .                                                     ·- .. ·. "" ,,.·..
            Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 32 of 50




Notice afllffltary Leave. An Aasociate requesting Military Leave must provide advance notice of his/her anticipated leave
if they are able to do so. Associates are expected to provide thirty (30) days advance notice of anticipated Military Leave
when feasible, and are encouraged to provide as much additional notice of anticipated Military Leave as poss1"ble. Notice,
along with a copy of any militay orders of similar documentation, should be provided to an Associate's Manager and to
the Leave of .Absence Departm~t

How to Apply for • Compall}· Approwcl llffltuy Leave. To apply for a Company approved Military Leave, Associates
should contact the Leave of Ab;ence Department at 1-877-311-4747. Associates should also alert their management team
that they are seeking a Company approved Leave and the period of time for which the Leave is sought. Upon an
Associate's request for Military Leave, the Associate will receive a letter from the Company's Leave of Absence
Department indicating the Assxiate's rights and responmoilities under USERRA.

Reemployment Rfptll. Under applicable federal, state, and local laws, an Associate is entitled to certain reemployment
rights upon return from an approved Military Leave, provided the Associate: (1) provides advance notice of his/her
anticipated uniformed services obligations; (2) is released from duty in the Uniformed Services under conditions that are
not less than honorable; and (3) submits a timely application for reemployment. Associates approved for Military Leave
will receive specific informaticn about what constitutes timely application for reemployment If an Associate has any
questions about what is a timely application for reemployment, he/she should contact the Leave of.Absence Department

For further details regarding anAssociate's rights and obligations under the Military Leave Policy, please contact the Leave
of Absence Department

45      BEREAVEMENT
Compass Group understands tl:e importance of family and provides paid bereavement benefits to full-time and part-time
Associates. In the event of the ceath of an Associate's family member.Associates are entitled to take paid bereavement to
attend funeral services, to take care of personal matters, and to grieve.

Immediate Family Members. All full-time and part-time Associates are entitled to up to three (3) consecutive working
days of paid bereavement in sil;..Jations involving the death of the Associate's immediate family member. If the funeral or
other memorial service takes ?lace more than 500 miles from the worksite, Associates are entitled to up to five (5)
consecutive working days of paid bereavement.

•immediate Family• is defined as an Associate's parents or legal guardians, mother-in-law, father-in-law, spouse, domestic
partner, children, brothers, sist~rs. grandparents, grandchildren, step-parents, step-children, step-brothers, step-sisters,
parents of the Associate's domestic partner, and children of the Associate's domestic partner.

Estmcled FamDy u..._.. In the event of the death of an Associate's extended family member, all full-time and part-
time Associates are entitled to µid bereavement of one (1) working day. If the funeral or other memorial service takes place
more than 500 miles from the wortsite, Associates are entitled to up to three (3)         consecutive working days of paid
bereavement

-Extended Family• is defined as ID Associate's brother-in-law. sister-in-law, daughter-in-law, son-in-law, aunt. uncle, niece,
nephew, cousin, and siblings of the Associate's domesticpartner.

Communicatin1 with Mana1e:nent ii Important. Before taking paid bereavement, Associates must alert management
of the need for time away and Lnder what benefit they are requesting (Immediate or Extended Family).

Doc:umentadon. The Company reserves the right to request documentation establishing an Associate's attendance at a
funeral or other memorial seIVL-es and/or documentation of the Associate's relationship to the deceased.




              ,I   °';1   •
                                                             (;J\
                                                              .   ·'                                              '.!ii'_,,,,_. _J(''i'
                Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 33 of 50




 4.6      JURY DUTY AND WITNESS TESTIMONY
 The Company recognizes the importance of civic responsibilities and the essential function that jurors play in the judicial
 ~stem. As a result, the Company provides full-time and part-time Associates selected for jury duty with paid and unpaid
 time away from work for this :mportant civic service. This Policy is subject to all federal, state, and local laws. If any
 federal, state,or local law is mcre stringent than this Policy, the Company will comply with the applicable law.

 Jury Duty Paid and Unpaid Tine Away. Associates selected for jury duty will be paid at their normal daily rate while
 serving on jury duty. The maximum amount of paid time away from work for jury duty is twenty (20) workdays in a rolling
 twelve (12) month period.

 In the event that an Associate's juror service exceeds twenty (20) workdays in any rolling twelve (12) month period, the
 Company will provide the Asso:iate with unpaid ti.me away from work. During this time, an Associate's existing benefits
 will continue subject to the Associate's premium contnbutions. Upon the completion of the required jury service, the
 Associate will be reinstated to his/her same or similar position.

Witneu Testimony. Any Associate called to provide witness testimony will be granted unpaid time away from work to
provide testimony or as otherwise required by federal, state, or local laws. Associates may elect to use any accrued PTO or
vacation time during their time away from work to provide witness testimony for non-work related matters.

Communicating with Management Is Important. When an Associate is called for jury duty or to provide witness
testimony, the Associate must immediately notify his/her Manager and provide proof of the requirement. No
Associate will be penalized urder the Company's Attendance Polk:y, however Associates serving on jury duty must
follow all call out procedures and remain in regular communication with their Manager about their anticipated return
to work. Failure to follow call-o·.1t procedures could result in disciplinary action, up to and including termination.

Proof of Service. In order to be eligible for benefits under this Policy, the Company requires that an Associate provide his/
her Managl!r with documentation establishing his/her required jury service or witness testimony.

, No Retaliation. No Associate wi.l be retaliated against for fulfilling his or her obligations of jury duty or witness testimony.
  For questions regarding this Pol-.cy, Associatl!S should contact Human Resources.

    •   All Poocl Service Auocl•tee (including Eurest Services and ssq can contact the HRSC at
        I-877-311-4747 or via em:1il to HRServic;eCenter0compass-usa,com:
   .•   All Crothall Healthcare Auodates (including EVS, Patient Transport, Laundry, POM, HTS)
        can contact the HRSC at t-877-311-4747 or via email to SuS-AskHROcmnpaM-usa com;
    •   For Sector Auodatetl net supported by the HRSC, please contact your HR Representative.


4.7      TIME OFF TO VOTE
The Company recognizes and encourages Associates' right to vote. To ensure Associates have time to meet their civic
responsibilities, the Company provides flexible scheduling to Associates who cannot vote before or after regular work
hours, or during their Meal Peri :>ds. If an Associate needs time off to vote, the Associate should make arrangements with
his/her Manager. The Company requests Associates provide management with advance notice of their need for time off.

Time off to vote is unpaid unless otherwise required by state or local law. Where federal, state, or local laws conflict with
this Policy, the Company will comply with all applicable laws.

5.       ASSOCIATE CONDUCT
5.1      PERSONAL APP:EARANCE AND HANDWASHING
In addition to the Company's Un:forrns Policy, Compass Group requires Associates to adhere to certain persona] appearance
requirements to ensure the hea:th and safety of Associates, clients, and customers.



                                                          ... -\' :3 \ J .
           '.                                                                                                       ',1••   •'"
                         Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 34 of 50


                                      ·-   ..... ·--··-·   ---- . ..   ...   . . ··- .....   •·   •·   ..   •·   ......... .




For all Aaoclatea:
•    Good grooming and persqnal hygiene is mandatory;
•    Hair must be neat and clean;
•    Facial hair must be kept neatly trimmed;
•    Fingernails must be kept clean;
•    Accessories and jewelry mus: be professional; and
•    Vimble tattoos and other visible body modifications may be permitted, depending an individual location
     and account specific guidelin5.

Por Auodates woddn1 In food NIVice accounta:
• Hair nets or hats should be worn as appropriate;
• Jewelry, other than a plain wedding band or medical alert jewehy, is strictly prqhibited;             ·
• Medical alert jewelry must be worn as a necklace under the uniform, or as an ankle bracelet or shoe tag;
• Earrings are not permitted;
• Nail polish is not permitted; and
• Non-canvas, slip-resistant, d::ised-toe shoes are to be worn at all times.

For .Auociates worldn1 In npport aervicea accounta:
• Personal Protective Equipment (PPE) should be used accordingly.
    • Wear gloves and safety g:asses when handling chemicals and/or bochly fluids;
    • Wear long-cuff chemical resistant gloves and apron when handling laundry chemicals;
    • Wear full face shield when checking/replenishing battery fluids;
    • Wear long sleeve gown and shoe covers if hazardous substance is likely to splash;
    • Use a respirator (mask) when hazardous substance is airborne, such as tuberculosis;
    • Remove PPE carefully and in the proper order to avoid contaminatingyourself;
    • Dispose of used PPE in designated containers before leaving area;
    • Wash/disinfect your hands.
•  Jewelry and medical alert badges must conform to account-specificrequirements;
• Nail polish restriction must conform to account-specific requirements; and
• Non-canvas, slip-resistant, cbsed-toe shoes must conform to account-specific requirements .
Because everything on this subject caMot possibly be addressed, Associates with questions about the appropriateness of
a particular item should speak w:th their Manager before wearing certain articles:

An Associate whose appearance coes not meet these guidelines will be given a warning by his/her Manager. If the problem
is not corrected by the Associate's next shift, he/she will be sent home (without pay for hourly and non-exempt Associates),
and may be subject to progressiv-? counseling, up to and includingtermination.

HAND WASHING

The most important personal hy~ene rule is proper hand washing. While this Policy is intended for Associates working in
foodservice and support services ~ccounts,office and corporate Associates are also expected to practice good hand washing.

Wash hands before and/or after:

•   Starting work;
•   Putting on gloves;
•   Touching hair, face, or body;
•   Sneezing or coughing;
•   Smoking. chewing tobacco, or chewing gum;




    .,   ••I:   •~-   •!°:, •,'
                                                                                  ( :•1)                                       '.,.,, ,   .....   ;.
            Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 35 of 50



                                                                                             .-,   ···-··                  -
                                                                                                            - -· ·----,--... ·-·-· ·--·-~·--·-- -
•     Eating or drinking;
•     Taking out garbage or disposing of trash;
•     Using the restroom;
•     Touching anything that may contaminate hands;
•     Switching from working -nth one food to another food·
•     Going from a nonfood preparation task to a food prepa'ration task·
•     After cleaning a room or uea;                                      '
•     Changing gloves;
•     Clearing tables or bussing, scraping. or washing dishes/utensils: and
•     Working with raw food.

General Hand Washing Retfuirements:

Follow all legislative standarcs and recommendations regarding hand washing and hygiene.
   1. Remove watch and jewelry before washing hands;
   2. Keep clothing from tou=hing sink;
   3. Tum water faucet on and adjust temperature to comfortably warm water, and avoid splashingwater;
   4. Thoroughly wet hands 3nd wrists;
   5. Using plenty of soap, ~ h hands and wrists using a circular motion and FRICTION for 15 seconds. Be sure to
      wash all surfaces of ha.,ds including between fingers, wrists and backs ofhands;
   6. Rinse hands thoroughly with plenty of running water flowing from wrists to fingers;
   7. Dry hands using a paper towel (not uniform or apron). When finished use towel to tum faucet off. This step avoids
      contact with the contaminated faucet handle after hands are washed.

Failure to follow the hand wa:1hing guidelines outlined above may result in progressive counseling. up to and including
termination.


5.2      UNIFORMS
It is extremely important to Compass Group that the Company presents a professional image to clients and customers. To
ensure this objective is met, Associates are required to abide by the Company's Unifonns and Personal Appearance and
Hand WashingPolicies.

Uniforms. Generally each acc:mnt has a specific uniform requirement and policy. Account management will describe in
detail the account's specific policy during the on-boarding process.

Uniforms and name tags will generally be provided to Associates by the Company upon hire. However, this may vary from
account to account. Associate3 who are issued uniforms must sign for each item issued, and all items are to be returned
to the Company upon separation without exception. Associates wtll be charged for all uniform items that are not returned.

At the start of each shitt,Associctes must be in their full uniform and the uniform must be clean, pressed, and neatly maintained.
Torn, frayed, or patched clothing is not permitted at any time. Proper shoes are to be worn at all times and shoes must be
maintained and polished. Likewise, all Company-issued personal protective equipment must be worn and used as directed.

All federal, state, and local laws regarding uniforms, including laundering of uniforms, will be followed by the Company.
If an Associate ever has any q·.1estions about the Company's Uniform Policy or the account specific policy, the Associate
should speak with his/her Manager.

53       WORKPLACE SAFETY
Associate safety is a priority at Compass Group, and the Company is committed to ensuring a safe workplace for all
Associates. The Company has ~n injury prevention program that includes job training and instruction on safe and healthy
work practices. In addition, tl:e Company has established procedures for investigating work-related incidents, and for
identifying, evaluating, and correcting unsafe work conditions. Field Associates will receive safety training and guidelines




            ·,--:-
                          Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 36 of 50


          ··-··    0 • 4·•···   .•   •   ·-·   ····••·--··· .•.   4•·   ·- ...... _ .• -   ......   ···•···-••   •• ... - • • r • • •   .... ,   0   Oo   ~   0   -,0•4-• ....•-•   •   •-- ••• ..·••••••• •••   .0   ••••   •0   •-,••   •••--••••h••"••          ••--••



that detail their responstbilities fer maintaining a safe work environment A printed copy of the Company safeey manual,
which serves as a quick reference to the tools needed to operate a safe workplace, is maintained at all operating locations.

For the well-being ol all                           Aaaocia-,
                                       Aaaocia• must report any workplace acc:iclenta ancl UDNfe pnactlcu ancl
condfticme ID their Uana1er lmmedfabtly. Associates may also report any unsafe practices and/or working
conditions usinganyoftheresouces as outlined in the Company's Open Communication Policy. By working together,
the Company and its Associates vill all have a safe place to work.

All Company-mandated personal ;,rotective equipment must be worn/used as directed. The Company reserves the right to
require Associates to pay for any Company-issued personal protective equipment that must be replaced due to Associate
negligence, unless otherwise prot.ibited or restricted by any state or local law.                   ·

5.4      ATTENDANCE POLICY
Compass Group strives daily to i:rovide quality services for its clients and customers. Every Compass Group Associate
plays an important part in makin, this goal a reality. Unfortunately, when even one Associate is absent, late, or leaves early
from his/her scheduled shift. the Company's ability to meet this goal is strained and fellow team members must work
harder in order to try and achieve the quality services clients and customers deserve and have come toexpect.

Polle:, ons,Jnr. The Company r'!COgllizes that there may be times when an Associate cannot attend his/her scheduled
shift because of an illness, emergency, or other rare set of circumstances. That is why the Company has identified excused
and unexcused guidelines, progressive counseling procedures for unexcused absences, call out procedures, and how
incidents of no-call, no-show sho·Jld be incorporated into this Policy.

Thia Po1icJ is broken up inlD the followin1 five (5) aectiou. Pleue refer ID each section for more information.
   A Types of Absences
    B. Progressive Counseling fc.r Unexcused Time Away from Work
   C. No Call, No Show
    D.   Call Out Procedures



   1. Ezc:med ]]me Away from Work. There are times when an Associate's time away from a scheduled work shift ~.e.
      absence, lateness, breaks, or early out) will be "Excused• based on the situation and/or reason for the Assoc:iate's time
      away. The following is a non-exhaustive list of events that are considered •Excused Time A.way':
           • Any requested time off from work that is approved by the A.ssociate's Manager at least one (1) day in
             advance; this includes use of Holiday, Vacation, or Paid Time Off;
          ·• Time missed, excused by the Family Medical Leave Act                                                                                    rFMLA");
           • Time missed, excused by the Americans with Disabilities Act, as amended ADA");                                                                                                r
           • Time missed to attend court-mandated jury duty pursuant to the/uly Duty & W1tness Testimony Policy;
           • Time missed for funeral/bereavement leave pursuant to the Ben,11vem11nt Policy;
          • Time missed for miitary leave as excused by the Uniform Services Employment and Reemployment Rights
             .Act rusERRA., pursuant to the Alilitazy- Leave ofAbsen~ Polky.
          • Time missed from vork due to inclement weather per the Indement Weather Policy;
          • Time missed pursuant to the Election Day Schedules Policy;
          • Time missed, excused by any other federal, state.or local law; or
           • Time missed exprefsly excused by any other Company, Sector, or account policy.




           •         Documentadon. The Company reserves the right to request medical or other documentation for an
                     Assodate's Excusec. Absence. Failure to provide documentation in a timely fashion may result in the
                     missed time being deemed unexcused.



                                                                                                        · -- · --· ( lh )
                  :,.-:   ·····                                                                                                                                                                                                           1 .. :t:   i;,   V ·.~ · · •
              Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 37 of 50




          • If an Associate mis..ces time away from work for any of the above Excused Absences, the Associate will not
            receive an Occurrer.ce Point (definition of Occurrence Point is descn'bed below).
          • Fallow Call-out Pn:aclure. Even when an Assoc:iate's time away from wort is Excused, regardless if the
            time away is an abs..=-nce, lateness, Meal Period and Rest Break Policy violation, or early-out, the Associate
            111.11B follow the account's can-out Procedure. Fail'Qn! to follow the call-out Procedure will result in
            performance couns21ing for violation of the Company's Work Rules.
          • Inform Uanapme11t the Time MINed. May be "bc:uNd.• If an Associate believes his/her
            absence, lateness, Meal Period and Rest Break Policy violation, or early-out may be an Excused
            Absence, the Associate is responsible for alerting his/her Manager.

     2. VPRn•eed Tirn• 6lDY;&om WR Unexcused Time Away is also commonly referred to as an •accurrence·.
        Unexcused Time Away rr.ay result in progressive counseling under this Policy.
         • An Absence that dces not fall into one of the categories contained in the Excused Time AwaySection of
            this Policy.
         • Not reportln1 1D work before the end of the Associate's second hour of work (e.g. if an Associate
            is scheduled to work at 8 am, the Associate is considered to be absent, not late, as of 10:01 am).
         • Lateness that does not fall into the Excused Time AwaySection of this Policy.     .,.,__is    defined as
            clocking in or signing in past the scheduled shift's start time and defined Meal Period Grace Period.
         • Early-out that does not fall into the Excused Time AwaySection of this Policy. Bar(y-Outis defined as
            an Associate leaving before the end of his/her scheduled shift without Managerial approval.
         • Failure tlO follow IINl Period and Rest Bruk protocola. This includes failing to take Meal Periods and/
            or Rest Breaks on time (as scheduled by Management); taking short or extended Meal Periods and/or
            Rest Breaks; skipping Meal Periods and/or Rest Breaks without Manager consent; and not properly
            recording unpaid .,_eal Periods on time records.
         • No Call, No Shaw. Failure to report the absence at any time before or within the first two (2) hours of
            the Associate's scheduled shift. This is considered a "No Call, No Show". See section on No Call, No Show
              below.

B. .,,,.,.,,,_ GmaneUn1 for YDezcved           :am, MRJfimn Wn
   Occurrence Points. Unexcus~ time away from work is monitored and may result in disciplinary action as outlined
   in the chart below. It is Com:r:any policy to count •0ccurrences· not the number of tardies, early outs, and absences.
   A full day unexcused absence is one (1) Occurrence Point ITa Aaot:lata II UNIJt for up to tblN (.JJ conacuthle
   IPDl'lrrlap lor tbe a11111.......,,It v,iJJ count u one (IJ occunuc.w.

                      -      lveat                                                        Re9ll1t
        One to three consecutive unexcusett absences (for                          1 Occurrence Point
                         same 1eason)
                 Lateness/Tardies and Early out                                   Y.z Occurrence Point
          Meal Period and Rest Break Policy Violations               1h Occurrence Point (based upon criteria below)

   Bzample. If an Associate has car trouble and for three (3) consecutive days the Associate is unable to report to work
   due to car trouble (and has properly notified management), then this period will only count as one (1)
   Occurrence Point rather tha:, three (3) Occurrence Points because the time away from work was for the same
   reason for each of the three :3) consecutive days missed. In this same example, if the Associate was absent for
   three (3) additional consecu:ive days, even due to car trouble (i.e. the same reason), the Associate would
   earn one (1) additional Occurrence Point..

   Critmla for laeuing Ocx:umm:e pointa for l'ailure 1D l'ollow lleal P.-iod ancl Reat Bnak Policy. Before an Associate
   may receive 1h an Occurrence Point under this Policy for failure to follow the Company's Meal Period and Rest Break
   Policy, there must be: (1) dOC\:mentation that theAssociate was trained on the Company Meal Period and Rest Break
   Policy; and {2) the Associate aust receive a documented verbal warning about the need for future compliance with
   the Meal Period and Rest Breek Policy.
         • If despite this notice and training an Associate fails to abide by the procedures outlined in this Policy, the



                                                                                                               t:! .. ;;.-1•_; .-··   •·
              Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 38 of 50




               Associate will be subject to ½ an Occurrence Point for each violation.
          •    A violation is considered each workday that the Associate fails to follow the Company Meal Period/ Rest
               Break Procedures By way of example, if on a workday an Associate takes a short Meal Period outside the
               Meal Period Grace Period and, without Manager approval, fails to take his/her scheduled Rest Break, the
               Associate would cnly receive ½ an Occurrence Point despite there being two (2) separate incidents. In sum,
               regardless of the number of Meal Period and Rest Break Policy violations in a day, the maximum number of
               Occurrence Pointr an Associate can receive is ½point.                                           -

    Rolling 12 Month Schedule. Occurrence Points are based on a rolling twelve (12) month period. For example, if an
    Associate is absent from work on March 1, this attendance occurrence will remain on record and will coWJt towards
    any disciplinary action for unexcused time away (absence, lateness, Meal Period and Rest Break Policy violations,
    and/or leaving early) until March 1 of the following year.

    Disciplinary Action. The Occurrence Points an Associate receives due to Unexcused Time Away will be recorded. The
    progressive counseling steps outlined in this Attendance Policy are separate from the steps outlined in the
    Progressive Counseling PoEcy. For example, an Associate who has reached the final warning stage in the Progressive
    Counseling Policy due to violations of the Workplace Wo.rr Rules Policymay not be terminated for violation of the
    Attendance Policy unless he/she has sufficient violations under the Attendance Policy to justify termination
    independently.

    If an Associate receives a certain number of Occurrence Points, the Associate will be subject to disciplinary action
    based on the following sch1:dule: ·

       Introductory Period Aaociatea (90 days or lea of employment)
           • 1 Occurrence Point- final warning
           • 2 Occurrence Points - discharge

      Full-Time and Part-Time Auodate• Employed for More than 90 days
         • 5 Occurrence Points in a rolling twelve (12) month period -written warning (2nd progressivecounseling)
         • 6 Occurrence Points in a rolling twelve (12) month period - final warning (3rd progressive counseling)
         • 7 Occurrence Points in a rolling twelve (12) month period-discharge
c. Ne GIP•     No Shon,.
    A •No Call, No Show" is when an Associate fails to report for work and fails to report the absence to his/her Manager
    at any time before or withir. the first two (2) hours of the Associate's scheduled shift.
        •    One No  can.  No Show. The first incident of No Call, No Show in a twelve (12) month period will result in
             a final warning for jie Associate. If an Associate is within his/her Introductory Period, one (1) No Call, No
             Show will result in termination.
        • Two Non•ConNCUtive No Call, No Showa in a Rolling i2 Month Period. If an Associate has two (2)
             separateincidentsofNo Call,No Show in any twelve (12) month period, theCompanywill terminate the
             Associate's employment.
        • Two Comec:utive No      can.   No Showa. If an Associate No Call, No Shows for two (2) consecutive scheduled
             work shifts, the Company will deem that the Associate has chosen to resign his/her employment.

D. C,Q-Qut Proceclllfll. Wher. an Associate is going to miss all or part of his/her scheduled shift, communication with
   management about the tirr:e away is of utmost importance. Advance notice provides the Company with at least an
   opportunity to try and find a substitute or otherwise plan on how to deal with being short staffed.

   All Absencee, Lateneu, and Eady-011111 Must be Communicated to Management. Whether the absence or lateness
   is excused or unexcused, the Associate IDlllt call to report his/her absence or lateness unless he/she is physically
   unable to do so. If the Associate's Manager is unavailable the Associate may leave a recorded message or a message
   with another person, thoui'l the Associate must call the Manager back the same day and discuss the absence with
    his/her Manager. This will ensure that the message has been received and gives the Associate the opportunity to




               li.
                Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 39 of 50




      discuss with his/her Uanaser when he/she plans to return to work.

      Failure to Pallqw Call-out Proc:eclun9·wiJ1 be Coasidend • Work Rule Policy vtolatloa (not an .Attmu:l• nce
      Policy violation) and will result in progressive counseling, up to and including termination. The Associate should
      also check with his/her Manager about account specific Call-Out Procedures.

LeneofAIMence
If an Associate requests a lea\.e of absence ri,oA") from the Company, the Associate must still contact management to
report his/her absences until management receives notification from the Leave of Absence Deparbnent ru>A Department")
that an LOA has been requested. Failure to do so will result in the shift being coded as a "No Call, No Show.• When an
Associate requests a leave of ;absence, any absences will be coded as conditional until the LOA Deparbnent approves or
denies the request. If the Associ.ate's leave of absence request is approved, any absences during the approved leave dates
will be considered excused.

If the leave of absence request is denied, or if the approved leave of absence does not cover all absences, absences outside
of any approved leave dates will be considered unexcused and an Associate may accrue up to six (6) Occurrence Points in
accordance with Section V.B ofthis Policy for the time missed from work after the leave of absence request and prior to the
LOA Department's decision or the leave of absence request. Occurrence Points accrued will be considered within the
applicable rolling twelve (12) n:onth period to determine if the Associate is subject to disdp]inaey action. However, in any
situation where the leave of absence request is denied, or if the approved leave of absence does not cover all absences, no
disciplinuy action more severe than a final written warning for attendance will be issued for time missed after the leave.
of absence request and prior tc the LOA Deparbnent's decision on the request unless the Associate was on a final written
warning for attendance at the :ime of the leave of absence request or the first day of absence, whichever occurs later. In
the event that the Associate wu on a final written warning for attendance at the time of the leave of absence request or
the first day of absence, whichever occurs later, the Associate will escalate to the next level of discipline, i.e.,
termination. An Associate who continues to miss shifts after the notification of the denial, or after the last approved day
of the leave of absence, will incur additional occurrences (and related disciplinary action(s)) unless the absences are
otherwise excused.

55            PERSONALINFORMATION
Aaloclatl!I Muat: Keep the Campany Updated. It is important that the Company has complete, accurate, and up-to-date
records for its Associates. Associates are therefore asked to immediately notify management of any changes to their address,
name, home or emergency tel~hone nmnbers, or changes to any other information contained within Company records.

The Company'• Commitment to Protect Auodate Penonal Informadon. The Company is committed to safeguarding
Associate personal informatior., and maintains Associate data consistent with its own needs and to comply with specific
federal, state, and local laws. k:cess to Associate records containing personal information is considered confidential and
Company access to this information will be limited to Company representatives with a legitimate business need for such
information.

5.6           RESIGNATION
Requincl Notice. The   Company requests that Associates planning to voluntarily resign provide two (2) weelcs' notice in
writing to their Manager. Failure to provide proper notice may result in an Associate being ineligible for rehire in the future.
The Company reserves the right to accept an Associate's resignation immediately in lieu of notice.

Relmn of AD Company aad ClientPlapety.Associates are required to return all Company and client property.equipment,
documents, and material to the Company upon separation. This includes all unifonns, keys, training manuals, computers,
credit cards, phones, work prcduct, Company vehicles. etc. Failure to return all Company and/or client property upon
separation may result in anAs...cociate being ineligible for rehire in the future and posml>le legal recourse.

Bene8ta. Associates should not~ that each benefit they have with the Company will be directly affected by their separation
from the Company. Associates should refer to their Handbook Supplement for additional information regarding non-
medical benefits.


                                                                    ,..~ '"
                                          .. . • . . . . - - .   . ( ]G       f
       1•:J
                 Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 40 of 50




5.7      VIOLENCE-FREE WORKPLACE
Compass Group is committed to providing a safe and secure workplace to all Associates.

Prohibited ilebavlon. Examples of prohibited conduct under this Policy include, but are not limited to, threats of violence,
acts of violence, aggressive behav:or, intimidating behavior, unwanted physical contact, assault, fighting, cursing, spitting,
or other actions that threaten, intimidate, bully, or inappropriately invade an Associate's personal space.

Repon lncidenta and Concems. Every Associate is responsible for reporting any incidents of violent behavior or other
suspicious activities that he/she :nay notice in or about the workplace. This includes any situations that involve other
Associates, former Associates, clients, vendors, suppliers, customers, visitors, or others. The Company needs the help of all
Associates to maintain a worlcpla:e free of threatening behavior and violence.

Violations of tbia Polley. Associates who violate this Policy will be subject to disciplinary action, up to and including tennination.

Problbltlon Against rtreuma • Danproua Weapom in the Workplace. Subject to any state or local laws to the
contrary, Associates are not allo'Yed to have firearms, or any other dangerous weapons or instruments (concealed or
otherwise). in their possession wl"ile on Company business or while on Company or client property. This includes having
a firearm or other dangerous weapon in an Associate's locker. purse, computer bag. on their body, or in Company owned
or personal vehicles parked on Company or dient premises. Associates should never have a firearm in any Company owned
or leased vehicle. This Policy inch:.des Associates who have applicable licenses to cany such firearms.

The Company will comply with all federal, state, or local laws that may conflict with the above policy on firearms. To ensure
compliance with all state and local laws, Managers must contact Human Resources before progressive disciplining an Associate
for violations of this Policy. Associa:es with questions about this Policy, should contact their Manager or Human Resources.

In some geographic locations, locil authorities may recommend that Associates cany defensive devices, in confonnance
with applicable law, to and from work to protect themselves, but these defensive devices are not intended for the
workplace. Compass Group, and :iot the Associate, reserves the right to determine whether it is appropriate to possess/
cany a defensive device in the workplace. Examples of defensive devices may include, but are not limited to, items such
as pepper spray and mace, but do not include firearms or dangerous weapons. This prohibition does not apply to weapons
permitted to be kept in vehicles ir accordance with applicable state or local laws.

5.8     WORK RULES
These Work Rule guidelines are intended to help Associates understand what is expected of them and what behaviors will
help deliver the high quality service that the Company's clients deserve and have come toexpect.

vtoladona of theae Work Ru1ea may Nnlt In some fonn of dlac:iplinary action, depending upon the seriousness
of the offense. Violations of~ Work Rulee are claeeffled by Severity. The classifications are:

   •   Class A Offenlee: Very ser:ous offenses that will nonnally result in discharge.
   •   Clue B Offenaea: Serious offenses that will normally result in progressive counseling. up to and
       including discharge.                                                     .
   •   Class C Offenses: Class Coffenses will not normally result in immediate discharge, but make it necessary for
       the Company to take progressive counseling steps to address an Associate's job performance or personal
       behavior. However, the Company reserves the right to impose more stringent progressive counseling when the
       facts pertaining to the offe.,se deem it appropriate.

   Coun• elings wlU generally be i• sued progreulvely. See beiow:
   • Introductory Period (First 90 Calendar Days of Employment):
         1. First offense - Final Progressive Counseling;
         2. Second offense - Di:icharge




           ::, ,, ·1/ .. ·.
               Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 41 of 50




    •   After Introductory Period:
           1. First offense within a rQlling twelve (12) month period - First Progressive Counseling;
           2. Second offense within a rolling twelve (12) month period- Second Progressive Counseling;
           3. Third offense wit:-rin a rolling twelve (12) month period - Final Progressive Counseling;and
           4. Fourth offense within a rolling twelve (12) month period -Discharge

 The progresaift counMlin1 p:oceu is baaed upon a rolling twelve (12).montb periocl. This means that any offenses
 that occur within this time period will count towards any progressive counseling taken against an Associate.
 However, progressive counseli:igs issued prior to the past rolling twelve (12) month period will generally not be
 taken into consideration when issuing a new progressive counseling unless the behavior is severe and repetitive in
 nature.

 Progreuive Counseling Appeal Options. Associates may appeal progressive counseling within five (5) days of receiving
 the counseling. To do so, Associates should present a written appeal to the next level Manager or contact
 Human Resources.
    •   All Food Service Auodatea (including Eurest Services and SSC) can contact the HRSC at
        1-877-311-4747 or via en:ail to HRServicecent;erOc;;ompas-usa com:·
    •   All CrothaD Healthcare Auociatea (including EVS, Patient Transport, Laundry, POM, HTS) can
        contact the HRSC at 1-Bn-311-4747 or via email to SuS-AskHRClcompass-usa com;
    •   For Sedor Auodates not supported by the HRSC, please contact your HR Representative.

Examples of Cius~ B, ancl C Offenaea. The following are examples for each of the three (3) categories of offenses. These
examples are intended as guidelines to assist all Compass Group AssQciates with understanding what types of behavior
constitute Class A, B, and C offe:lses. The following is not a complete list of items that an Associate could be placed on
progressive counseling for, as prcviding such a list is not possible. The Company reserves the right to supplement or revise
the classifications of offenses. The Company also reserves the right to pursue legal action against any Associate who
commits criminal offenses against the Company, its Associates, clients, customers, suppliers, or other relevant parties.

 A. Ezamplea of Very Serious Offenses That Will Normally Result in Diac:harae:

    1. Theft or dishonesty;
    2. Recording false information, including but not limited to, tampering with your own or another Associate's time
        record;
    3. Entering false informaticn on any reports or records;
    4. Presenting false informa:ion when seeking employment with the Company;
    5. Unauthorized use or deli.::>erate waste of Company cash, P-cards. merchandise. or product;
    6. Removal of property, personal or otherwise, belonging to another Associate, customers, or clients without
        permission;
    7. Unauthorized use or rerr.oval of Company or client, property, tools, equipment, uniforms, etc., from Company
        and/or client premises;
    8. Misuse of any Company :>r client issued identification material (i.e., security pass or badge);
    9. Reporting for work while under the influence of an illegal drug or alcohol;
    10. Possession, use, sale, or dstribution of illegal drugs or other controlled substances during working hours or while
        on client or Company business or premises (including Company owned or leased vehicles, as well as Associates'
        personal vehicles used for business purposes);
    11 Possession of firearms 01 any other dangerous weapons or instruments, concealed or otherwise, on Company
        or client premises, including in vehicles, lockers, computer bags. personal belongings, etc., unless permitted by
        applicable state or local : aw;
    12. Fighting or instigating a :ight during working hours or on Company and/or client premises;
    13. Willful destruction of Ccmpany or client property;
    14. Indecent behavior during working hours;
    15. Taking or giving bribes;
    16. Failure to protect Company assets through gross negligence or willful misconduct (i.e., loss of funds, product. or
        business);



                                                        -.( 11 )
            •!T'.                                          ·- .....-
          Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 42 of 50


                                .... -   ~-- -· -· ........... --····. ...   •..   ..   -·-- ......   - .... -- . -- --·· ----   ... -•··•·   ~.   .   ....   --·

 17. Failure to safeguard Company technology assets and services ~.e., loss or theft of equipment, or security breaches
     due to negligence);
 18. Misuse or unauthorized disclosure of confidential business information not otherwise made available to persons
     or finns outside of the Company;
 19. Use of Company resources and capital for personal financial gain;
 20. Failure to comply with and follow the Company's Cash Handling Policy and all other financially-related policies
     and procedures;
 21 Unauthorized use of a Cor:1pany vehicle;
 22. Operating a Company veh.cle without having the current license(s) as required by federal, state, or local law;
 23. Operating a Company veh:cle while the Associate's license is suspended, revoked, or cancelled by any state;
 24. Operating a Company veb:cle when the Associate has lost the right to operate a vehicle in any state, has
     been disqualified from operating a vehicle in any state, or does not have the correct license class or license
     endorsements as required by federal, state, or local law;
 25. Discriminatory practices such as disparate treatment, harassment, exclusion, or ridicule of individuals based on
     sex, sexual orientation, ge:ider identity, race, religion, color, disability, age, pregnancy, child birth or any related
     condition, national origin, veteran status, genetic information, or any other basis protected by federal, state, or
     local laws (extends to Corr.pany Associates, clients, suppliers, or vendors);
 26. Violations of the Company's Fair Treatment Policy.
'JJ. Retaliatory practices such as, but not limited to, harassment, exclusion, demotion, termination, threats, reduced
     hours, or ridicule due to an Associate's filing of a complaint and/or participation in an investigation, proceeding,
     or hearing; or
28. Allowing unauthorized per,.ons, inclu~g family members or friends, to                any building belonging to our clients.    enter
B. bamples of Serious Offenw That Will Normally Result in Progreuive Counaelln1, Pouible
   Adminiatratlve Leave, or Dlac:hm&e:
1. Refusal to perform any ressonable or lawful job or work assignment given by the Associate's Manager or other
   members of management when the Associate dearly understands the assignment and has been warned that his/
    her refusal may result in µogressive counseling, up to and including discharge. (This behavior is also known as
    insubordination.):
2. Swearing or use of other a:msive language;
3. Physically or verbally threitening fellow Associates with violence;
4. Making or writing malidol!Sly false or knowingly slanderous statements concerning any Associate, the c.ompany,
    client, or Company or client products (this includes content posted on Social Media);
5. Making any public statement for, or on behalf of, the Company without prior authorization;
6. Mixing or exchanging personal money with Company funds;
7. Misuse or unauthorized diJdosure of confidential business information not otherwise made available to persons
    or finns outside of the Coapany;
8. Failure to immediately rei:ort any work-related accidents;
9. Reckless or dangerous conduct, including horseplay, during working hours or in work areas;
10. Violating any safety and s,nitation rules or practices, including failure to wear appropriate personal protective
    equipment (i.e., cut gloves slip resistant shoes. food handling gloves, chemical resistant gloves, goggles, or car
    safety belts when driving E Company vehicle or other vehicle used in the course and scope of Company business).
    or engaging in any behavicr that may create an unsafe workplace or safety hazard;
11. Violations of security proc~ures;
12 Serious, unlawful. improper. or wrongful conduct in connection with employment. (This behavior is also known as
    gross neglect of duty):                                                                  .
13. Attempting to enter, enter:ng, or assisting any person to enter the Company's and/or client's restricted areas
    without proper authorization;                                                                    ·
14. Being present for any reason in interior work areas before the start or after the finish of an Associate's work day,
    or after the Associate's sei:aration from employment;
15. Absence, lateness, or leavi.-lg early without notifying management or without having a reasonable excuse;
16. Sleeping or dozing on the job;                                         ·
17. Gambling on the job;
18. Soliciting of any type on Company and/or client premises during the working time of the Associate being solicited,
    or the Associate who is so[citing; this excludes Meal Periods and Rest Breaks;
19. Engaging in any conduct - other than protected concerted activities - which is harmful to the interests or


                                                                                        ·• ....       ( ·,~\
                                                                                                      \   ·'·   j
          l-1 •   ,!'•,,.. :-                                                                                                                                       ! .rt,_l(1," )'.\"! -:
                 Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 43 of 50



         reputation of the Compan:1 including, but not limited to, criminal, illegal, and unlawful acts;
     20. Losing or misplacing keys or other Company equipment while under an Associate's direct responStbility; or
     21. Unauthorized review of documents left on client and/or Company work spaces; or
     22. Violations of the Compan~•s Fair Treatment Polley.

c.       Examples of Offenses n.. wm Normaily Result in Progreuive Coumeling:
     1. Straying from one's work ,rea during working hours without authorization, excluding Meal Periods, Rest Breaks,
         and using restrooms:
     2. An Associate's loss of inte:est in or inattention to his/her work duties;
     3. Failure to meet reasonable standards of efficiency (this includes failure to provide adequate customer service);
     4. Neglect of job duties and responsibilities where gross neglect is not involved;
     5. Smoking or chewing tobacco in an unauthorized area, when handling food, when in contact with customers.or
         when in food production er dish room areas;
     6. Failure to keep accurate v..orkrecords:
     7. Unauthorized use of elect:-onic systems or equipment, including, but not limited to, computers and telephones
         belon~g to the Compan~ and/or client;
     8. Use of personal technology. including cell phones, pagers, MP3 players, headphones, etc., during working hours
         (excluding Meal Periods and Rest Breaks);
     9. Failure to observe Company dress code, uniform policy, cleanliness, personal hygiene, personal habits, personal
         appearance, or other requ:rements established by governmental or regulatory agencies, or by the Company; or
     10. Failure to follow account-established call-out procedures for excused or unexcused absences, lateness, or
         leaving early.

5.9         INTEGRITY IN THE WORKPLACE
Integrity and honesty in the wortplace are fundamental to the success of the Company and its Associates. The Company
is committed to providing each ~ssociate a workplace free from dishonorable behaviors and practices.

To protect the best interests of the Company and its Associates. clients, customers, vendors, and suppliers, theCompany
will not tolerate fraudulent, deceitful, or otherwise corrupt behaviors by any Associate. Such dishonest behaviors include,
but are not limited to, theft of Conpany, client, or other Company-related property; failure to follow the Company's Cash
Handling Policy; unauthorized use of P-Card privtleges; falsification of Company documents including expense and/or
payroll reports; disclosure of trace secret or confidential Company business information that is not available to the public;
or other use of Company resources for personal gain.

Any violation of this Policy may result in disciplinary action pursuant to the Work Rule guidelines and the underlying
principal of Integrity in the Worltplace. Violations may also result in criminal prosecution (when appropriate).

5.10 ENVIRONMENTAL STANDARDS
Compass Group recognizes the s:gnificant impact it has on the local environments in which it operates and on the global
environment in general. As such Compass Group is committed to the following:

     •    Pollution Prevention - All Associates of Compass Group shall take steps to ensure they prevent or minimize the
          release of any pollutants hto the environment as a result of their work activities.
     •    Wute Management - All Associates shall ensure the proper disposal of all waste materials, keeping in mind
          good waste management practices.All Associates should be aware of the best environmental option for the
          disposal of particular waste materials at their workplace. Any Associate found to have disposed of waste
          material in an inapproprii.te and/or illegal manner may be subject to disciplinary investigation.
     •    Energy Efficiency- All Associates shall strive to improve energy efficiency in all aspects of their work, and
          shall conserve energy wherever feasible.
     •    Rec:ycling and die Use of 3ec:yded Materlals - All .Associates shall use recycled materials in their work activities
          where appropriate and shall recycle appropriate items in accordance with any and all local or national recycling
          practices.
     •    Water Conservation - AI1 <\ssociates shall ensure they conduct their daily activities in an effort to conserve water.




                   i·_•_.                                                                                          .: ,~ !~ l   - .-.• '_'   •
                           Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 44 of 50


                                                                             .   .   - .. ·-.   -~-- ......... ·••---···· -- --.. . - ·-·•-- ...   ·- .. ···-   .... -   - ---•-·· --·-··
All .Associates shall comply with Company policies and procedures concerning our treatment of the environment and
shall utilize all information prov_ded to them in order to make informed decisions with regards to environmental matters.

5.11 USE OP COMPANY AND CLIENT TECHNOLOGY
The Company provides access to :::ompany technology and technology systems rrechnology Services1, such as computers,
computer accounts, e-mail, Intemet, telephones, cell phones, tablets, and other communications technology, to Associates
who need to have access to suet. Technology Services to support their job performance. Only authorized Associates may
use Company Technology Services. Associates who have authorized access to client Technology Services must adhere to
client policies, as well as Compass Group's policies.                                 ·

The Company apecta Auociales ID pro1llct and aafepard 1111 Tec:Jmolou Senlces at all time8. Loss of equipment
and security breaches due to n~nce (i.e., leaving a mobile computer or wireless device in an automobile, placing
Company electronic equipment :n checked baggage when traveling. or sharing a password with unauthorized personnel),.
may be subject to progressive ccunseling, up to and including termination.

Penoaal u.e ol Teclmolo&Y Senlca Should Be Appn,pdata and Llmltad. While use of Company Technology Services
is limited to Company business only, the Company recognizes that Associates may occasionally need to use Company
Technology Services for personel reasons. Associates may use these Technology Services on a minimal basis. Personal
phone calls must be limited duri:ig working hours, and may be prohibited by the Company should personal calls interfere
with job performance or customer service. Should the Company issue a cell phone or Smart Phone to an A.ssociate, he/she
must limit use to business-related tasks.

Associates shall not use CompE.Dy Technology Services to send or receive information that may be inappropriate or
harassingtoothers,orisinviolationoffederal,state,andlocallaws,Companypoli<.'y,orclientpolicy.Additionally,Associates
shall not use Company Technol:::>gy Services to conduct any other business or commercial activities that interfere with
Associates' job performance, are competitive with Company business, or may be perceived as a conflict of interest.

Company TecbnoloaJ s.vtc:.. MU9t Be UNCI Safely. The Company strongly encourages its Associates not to use cell
phones, Smart Phones, and other mobile technology equipment (Company-issued and personal) while operating a
Company owned, leased, or rental vehicle, and while operating a personal vehicle for Company business. Where state or
local laws further limit the usage of cell phones and Smart Phones while operating a vehicle, the Company will comply
with such laws. Failure to follow these regulations may result in progressive counseling, up to and including termination.

Company'• Tecbnoloa Servlca are the Prapsty of the Cumpu,y. Additionally, all electronic messages composed, sent,
or received on Company systems are the property of the Company.Associates, therefore, should not have an expectation of
privacy when using Company Teclmology Services. The Company reserves the right to monitor Associate use of technology
at any time unless otherwise prohlbited or restricted by any federal, stat.e, or local law. Should the Company find that an
Associate is abusing or vi<>lating Company policies regardingTechnology Services, the Associate may be subject to progressive
counseling. up to and including termination. Additionally, the Company may revoke the Associate's privilege to use Company
Technology Services. For addition31 information, refer to the Company's policies regarding Company Technology.

In addition to the guidelines out:ined above, it is the responsibility of all Associates to maintain their access rights to the
client's Technology Services, prcperty, and facility per the client's standards. This Policy will be enforced pursuant to all
federal, state, and local laws.

5.12 USE OF PERSONAL TECHNOLOGY
Use of personal electronic technology in the workplace can create an unsafe workplace and reduce· the quality of services
provided to clients and customem. Associates therefore may not use their personal phones (such as cell phones and Smart
Phones), pagers, MP3 players, hadphones, tablets, and other personal electronic technology during business hours except
during Meal Periods and Rest Breaks.             ·

Personal pagers, cell phones, Smut Phones, etc., if worn on ·Company or client premises, must not be visible to Associates,
clients, and guests, and must be set on vibrate or silent mode. Associates should contact their Manager regarding account-



                                                             ,,,,.-   •,

                                                         .. ··(, ~4 ; ....
   • : • . ' ' :_   ; .: • ' ; r. ~ I. . ' i.                                                                                                                    _!..•~~   I   p •.   _-.
             Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 45 of 50




specific procedures on where As50Ciates' personal technology is to be stored during working hours.

The following is a list of Associate responsibilities in regard to personal phone usage. Failure to adhere to these guidelines
could result in disciplinary actioo up to and including termination of employment.                              .

   •   Personal phones may not be used for inappropriate internet content or sharing of inappropriate content as
       outlined in the Company',; technologypolicies.
   •   Associates may not use personal phones to text message, place, or receive calls at any time in front of guests.
   •   Associates may not use personal phones, except during scheduled Meal Periods and RestBreaks.

5.13 SOCIAL MEDIA
The Company recognizes that electronic Social Media is a tool that not only enhances business excellence and performance
but is also a fun and popular wa:i to share information about an Associate's life and opinions with others. However, use of
Social Media presents certain riieks and carries with it certain responsibilities. To assist Associates in making responmble
decisions about their use of Soehl Media, the Company has established this Policy on appropriate use. The Company will
not interpret or enforce this Policy in any way that interferes with applicable federal, state, or local laws, including but not
limited to, the National Labor Re.lations Act.

•social Media• can mean many faings and includes all means of communicating or posting information or content of any
sort on the Internet, including to an Associate's own or another's web log or blog, journal or diary, personal web site, social
networking or affinity website, W:!b bulletin board or a chat rooin, whether or not associated or affiliated with the Company,
as well as any other form of elec:ronic communication. Social Media includes, but is not limited to, websites such as such
as Myspace, Facebook, linkedl:1, Twitter, Instagram, and Snapchat; multimedia sites such as YouTube, biogs, and
microblogs; wilcis such as Wikipa:lia; and virtual work software such as Second Life.

Ultimately, an Associate is solely responsible for what he/she posts on the Internet and on any Social Media platform. The
Company requires that Associates adhere to the following business conduct guidelines on the Internet and in their use of
all Social Media, including perso:ial activity:

   •   Protect Confidential, Proprietary, and Sensitive Information. Associates are required to maintain the
       confidentiality of the Con:pany's trade secrets, proprietary, or otherwise confidential, information at all times,
       including when using Soc:al Media. Trade secrets may include information regarding the development ofsystems,
       processes, products, know-how, and technology.

   •   Abide by the Company'• Fair ne.tmat Policy. When using Social Media, Associates must abide by the
       Company's Fair 1h>atmentand Equal Employment Opportunitypolicies. Associates should avoid using
       statements, photographs, video, or audio that reasonably could be viewed as malicious, obscene, threatening, or
       which deliberately and falsely disparage the Company, other Associates, clients, or customers, including posting
       remarks that might constitute unlawful harassment or bullying.

   •   Do Not Make Endonlements on the company's Behalf. When using Social Media, like all other
       communications, Associa-:es should only express their opinions and should never represent themselves to be a
       spokesperson for the Company without written consent from the Company's Communications Department. If
       the Company is a subject ~f the content being addressed, an Associate must be clear and open about the fact
       that his/her views do not ::-epresent those of the Company and an Associate should not make knowingly false
       claims that his/herviews are shared by other Associates, clients, customers, vendors, or other individuals
       associated with the Company. Do not use the Company's name or Logos to promote or endorse any product, or
       political party or candidae.

   •   Reapect Company Time and Property. Associates should not use Social Media during working time or on
       Company equipment, e.g. computers, cell phones, etc., unless required to do so as part of their work duties.
       Associates should not use Company email accounts to register or otherwise identify themselves on Social Media
       networks. biogs, or other online tools used for personal use .



                                                                     .   ·,
                                                               ·(   ~.r. )
             Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 46 of 50




   •   Reaped Odien' Property. Associates should not reproduce or otherwise post reproductions of intellectual
       property, such as writingE, photos, video, audio recordings, etc. without following the guidelines established by the
       author, owner, or vendor :Jf such work and/or receiving express permission from the author, owner, or vendor.
                                                                                               '
   •   Conflicts of Interest. Soc:al Media should not be used to conduct business or commercial activities that interfere
       with an Associate's employment, compete with the Company's business or interests, or otherwise conflict with an
       Associate's responsibilities to the Company.

   •   Use Social Media Responsibly. Associates should remember that they are responsible for any content posted on
       Social Media, and that su,::h content may remain accessible to other users even if it appears to have been deleted
       from the site where it was first posted. Associates should further be aware that even anonymously posted content
       may be traced back to the author.

   •   No Expectation of Privacy. The Company's Information Technology Department (•JTj regularly reviews
       information and statistics on Company Internet activity and system usage, including Social Media use. In
       accordance with the Com?any's IT Acceptable Use For Systems and Technology Policy, the Company specifically
       reserves the right to monitor and review Associates' use of Company equipment for Internet use,_ including Social
       Media use and content. el~tronic communications, directories, and files for any reason, without notice and at any
       time. Associates should not ueume a ript to privacy in I.heir use of any Company technology or
       aystems.

iaiy Associate who violates A.Ni provisions of this Policy may be subject to disciplinary action, up to and including
termination of employment.
            Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 47 of 50


                                                                                            •·   -------•·--------



compass
  healthcare


COMPASS ONE HEALTHCARE
HOURLY HANDBOOK SUPPLEMENT
The Company is pleased to provide eligible Associates with Paid Time Away. Please refer to the Compass One Healthcare-
Hourly Paid Time Away Benefits Summary for full program details. You should receive this Summary at the time of hire.
If you do not, please contact your manager or Human Resources.




          ••:-:• :., ... ,::~- •:~~c ' ,   1,._.,:,_.,=_\   !~J•!lj•'ll:~~r,:
                                                                                '..   ,.,
                        Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 48 of 50
EEOC Fann 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Connie Barnes                                                                  From:     Little Rock Area Office
       12037 Paul Eels Drive                                                                    820 Louisiana
       North Little Rock, AR 72113                                                              Suite 200
                                                                                                Little Rock, AR 72201


       D                    On behalf of person{s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601. 7(a))
EEOC Charge No.                                 EEOC Representative                                                   Telephone No.
                                                Kenneth Collins,
493-2020-00873                                  Intake Supervisor                                                     (501) 324-5522
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       [KJ       The EEOC issues the following determination: Based upon its Investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS •
                                                   (See the additional Information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be flied WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.




 Enctosures(s)
                                                    1AJ~mn                                                                MAR O 9 2020
                                                                                                                            (Date Mailed)
                                                                 WIiiiam A. Cash, Jr.,
                                                                 Area Office Director
 cc:
           Sara.Jade Pragasam                                                        Marcus C. Devine
           Associate Corporate Counsel                                               DEVINE LEGAL SERVICES
           COMPASSGROUP USA INC                                                      1619 Marlyn Drive
           2400 Yorkmont Road                                                        Little Rock, AR 72205
           Charlotte, NC 28217
                   Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 49 of 50
Enclosure with EEOC
Form 181 (11118)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC

                               (This lnfonnation relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)


PRIVATE SUIT RIGHTS
                                       Tltle VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
                                  -    the Genetic lnfonnation Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):
In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice.      Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthennore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was malled to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice. is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS               -     Equal Pay Act (EPA):
EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years} before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 - not 12/1/10 - in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                   -    Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the fonn and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do n.Q! relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             -   All Statutes:
You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                    IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                  Case 4:20-cv-00712-LPR Document 1 Filed 06/04/20 Page 50 of 50




           CHARGE OF DISCRIMINATION                                                               AGENCY             CHARGE NUMBER · ·
his f'orm is aft"ectcd by the Privacy Acl or 1974: Seo Privacy act st11eme11t before
                                                                                                Ilm~
     leting this lbnn.
                _ _ _ _ _ _ _ _ _ _ _.and EEOC
                                State o, local Apncy, if any
                                                                                                wEEOC
                                                                                                                HOMETELBPHOHE(l,,cla AlwCode}
                                                                                                501.612.3304
                                                                     CITY. STATE ANO ZIP CODE                  DAT& OF B1111f IIIWlffl

                                                                     North Little Rock AR 72113
                                                                                        WIii

                                                                  NUMBER OF EMPLOYEES. MEMBERS.                TELEPHONE (lnr:lwh llrr,a Code): ·
                                                                  +215                                         704,328.1655
                                                                       crrv. STATE AND ZIP CODE                COUNTY
                                                                        Charlotte, NC 28217                    Mecklenburg
                                                                  NUMBER OF EMPLOYEES, MEMBERS:                 TELEPHONE (lncluta Am1 Code)

                                                                       crrv. STATE AND ZIP CODE                COUNTY

AUSE OF DISCRIMINATION BASED ON (('.hcd appn,pr;a111 !IOJI (es)                                                 DATE DISCRIMINATION TOOK PLACE
                                                                                                                EARLIEST (ADEAJBPA)      LATEST (,:LL)

                                                                                                                 12/16/2019
                          n   COLOR        OOsex                  llREUQION            ll   NATIONALOIUQIN
                                                                                                                 Wrongful
                                                                                                                Tennination
    [X] RETALIATION                                                Il DISABILITY                                  Il CONTINUING ACTION
llE PARTICULARS ARE (Ifadditional ~p,a i.s.llefltML a/.·ach utra sltfft(s)

     See attached letter and copies of Letter of Representation




 (x] I·want Ibis charge filed with both the EEOC and the Slalll or local Agency,
 if any. I will advise the agencies ifl change my addras or telephone Number
 and I will coopenle fully with them in the processing or my duffae in
·accordance with their proeedurcs.

declare under penalty of perjury that the lbrogoing is true and correct.
